 L. J. DREILING MOTORS CO., INC.535L. J. Dreiling Motors Co.,Inc.andInternational As-sociation of Machinistsand Aerospace WorkersORDERand Its District Lodge No. 86,AFL-CIO. CasesPursuant to Section 10(c) of the National Labor,27-CA-2182 and 27-CA-2256RelationsAct, as amended, the, National LaborNovember 28,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND ZAGORIAOn August 18, 1967, Trial Examiner RameyDonovan issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged inother unfair labor practices alleged in the complaint.Thereafter, the General Counsel filed limited ex-ceptions to the Trial Examiner's Decision and asupporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brieffiled by the General Counsel, and the entire recordin these cases, and hereby adopts the findings, con-clusions, and recommendations of the Trial Ex-aminer with the following modifications.Although the Trial Examiner's Decision refers tofindings that certain unilateral changes violatedSection 8(a)(5) of the Act, he in fact made no 8(a)(5)findings, apparently through inadvertence. Sincethe Respondent discontinued coffeebreaks and thepractice of paying for Sunday holidays at a timewhen the Union had been designated as the collec-tive-bargaining agent in the shop, we find that theEmployer's unilateral action with respect to thesematters violated Section 8(a)(5) as well as Section8(a)(1) of the Act.We also find merit in the General Counsel's ex-ceptions to the Trial Examiner's failure to includein the remedy a provision that Respondent reim-burse its employees for the aforementionedholidays. Since,inter alia,the holiday pay was de-nied the employees in reprisal for their voting forthe Union, a proper remedy should include an orderrestoring the status quo.1Relations Board hereby orders that the Respond-ent,L. J. Dreiling Motors Co., Inc., Denver,Colorado, its officers, agents, successors, and as-signs, shall:1.Cease and desist from:(a)Threatening employees with the loss ofbenefits because they voted for the InternationalAssociation of Machinists and Aerospace Workersand its District Lodge No. 86, AFL-CIO, or anyother labor organization.(b)Changing conditions of employment as areprisal against employees for voting for the Inter-national Association of Machinists and AerospaceWorkers and its District Lodge No. 86, AFL-CIO,or any other labor organization.(c)Unilaterally changing conditions of employ-ment of employees in an appropriate bargaining unitrepresented by the aforesaid Union, or any otherlabor organization.(d)Discouragingmembership in the Interna-tionalAssociation of Machinists and AerospaceWorkers and its District Lodge No. 86, AFL-CIO,or any other labor organization, by discharging orotherwise discriminating against employees in re-gard to hire or tenure of employment or any term orcondition of employment.(e)Inany other manner interfering with,restraining, or coercing its employees in the exer-cise of their right to self-organization, to form labororganizations, to join or assist the International As-sociation of Machinists and Aerospace Workersand its District Lodge No. 86, AFL-CIO, or anyother labor organization, to bargain collectivelythrough representatives of their own choosing, or toengage in other concerted activities for the purposeof collective bargaining or other mutual aid or pro-tection, or the right of employees to refrain fromany such activity as such right might be qualified bya lawful union-security contract.2.Take the following affirmative action to effec-tuate the purposes and policies of the Act:(a)Offer reinstatement to Robert Shepard to hisformer or substantially equivalent job withoutprejudice to his seniority and other rights andprivileges, and make him whole for any loss of payor other compensation he may have suffered byreason of the discrimination against him, in ac-cordance with the criteria and standards set forth inthe portion of the Trial Examiner's Decision enti-tled "The Remedy." Interest at the rate of 6 percentper annum shall be added to this amount, to be com-puted in the manner set forth inIsis Plumbing andHeating Co., Inc.,138 NLRB 716. Notify the'Wilbraham ManufacturingCorp.,167NLRB 333.168 NLRB No. 76 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove-named employee, if presently serving in theArmed Forces of the United States, of his right tofull reinstatement,upon application,in accordancewith the Selective Service Act and the UniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.(b)Preserve and, upon request,make availableto the Board or its agents,for examination andcopying, all payroll records, social security pay-ment records,timecards,personnel records and re-ports, and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c)Reimburse employees in the bargaining uniton Christmas Day of 1966 and New Year's Day of1967 for holiday pay for those days.(d)Reinstitute its former system of paying forSunday holidays.(e)Post at its shop in Denver, Colorado, copiesof the attached notice marked "Appendix."2 Copiesof said notice,to be furnished by the RegionalDirector for Region 27, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken byRespondent to insure that said notices are notaltered, defaced, or covered by any other material.(f)Notify the Regional Director for Region 27,inwriting,within 10 days from the date of thisOrder, what steps have been taken to complyherewith.2 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals,there shall be substituted for the words"a Decision andOrder"the words"a Decree of the United States Court of Appeals, En-forcing anOrder."APPENDIXWE WILL NOT unilaterally, and without firstnegotiatingwith the Union that won theaforesaid election, change any condition of em-ployment.WE WILL NOT discriminateagainst em-ployees because of their union activities or sup-port of the Union by discharge or by changesas to hours or conditions of employment.WE WILL offer reinstatement to RobertShepard to his former or substantiallyequivalent job and WE WILL pay him wagesand other compensation he may have lost asthe result of the discrimination against him.WE WILL pay those employees in the bar-gainingunit on Christmas Day of 1966 andNew Year's Day of 1967 for holiday pay forthose days.WE WILL restore to the employees of thebargaining unit our former system of paying forSunday holidays.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right, under the NationalLabor Relations Act, to engage in self-or-ganization, to form, join, or assist the Interna-tionalAssociationofMachinistsandAerospace Workers and its District Lodge No.86, AFL-CIO, or any other labor organization,and to bargain collectively through representa-tives of their own choosing, and to engage inother concerted activities for the purpose ofcollective bargaining or other mutual aid orprotection, or with the right of employees torefrain from any and all such activities, exceptas such right might be qualified by the provi-sions of a lawful union-shop contract betweenthe Company and the Union that is the lawfulcollective-bargaining agent in our shop.L. J. DREILING MOTORSCO., INC.(Employer)NOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the NationalLaborRelations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended,we hereby notify you that:WE WILL NOTinterferewith, restrain, orcoerce you by:Threatening you with the loss of variousbenefits because you voted for the Inter-nationalAssociation of Machinists andAerospace Workers and its District LodgeNo. 86,AFL-CIO,in the National LaborRelations Board election.Changingand suspendingany conditionsof employment because you voted for aunion.DatedBy(Representative)(Title)Note:We will notify the above-named employeeifpresently serving in the Armed Forces of theUnited States of his right to full reinstatement uponapplication in accordance with the Selective Ser-vice Act and the Universal Military Training andService Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance With its provisions, they maycommunicate directly with the Board's RegionalOffice, New Custom House, Room 260, 721 19thStreet,Denver,Colorado80202,Telephone297-3551. L. J. DREILING MOTORS CO., INC.TRIAL EXAMINER'S DECISIONRAMEY DONOVAN, Trial Examiner: Charges andamended charges in Case 27-CA-2182 were filed by theInternational Association of Machinists and AerospaceWorkers and its District Lodge No. 86, AFL-CIO, onJanuary 16, 1967, and at various later dates. The chargein Case 27-CA-2256 was filed by the Union on April 14,1967. An amended complaint was issued by the GeneralCounsel of the Board under date of April 25, 1967.The amended complaint alleged that Respondent, inDecember 1966, told its employees that it would close itsbusiness if necessary to keep out the Union; in January1967, threatened employees with loss of various condi-tions of employment if necessary to keep out the Union;in January 1967, told its employees that those who hadvoted for the Union were responsible for future hap-penings; in January 1967, unilaterally changed existingconditions of employment; in January 1967, laid off em-ployee Shepard because of his union activities and sincethat time had given preferential employment opportuni-ties to employee Cyril Dreiling; in April 1967, terminatedemployee Shepard because of his union activities; sinceJanuary 1967, has refused to bargain with the Union, thecertified bargaining representative. The foregoing con-duct is alleged to be in violation of Section 8(a)(1), (3),and (5) of the Act. In its answer, Respondent denies thecommission of unfair labor practices. The case was heardin Denver, Colorado, on May 31 and June 1, 1967.1.JURISDICTIONL. J. Dreiling Motors Co.,Inc.,Respondent, is aColorado corporation.Its principal place of business is inDenver, Colorado,where it is engaged in the sale and ser-vice of automotive vehicles. On an actual and projectedbasis for a representative 12-month period,Respondentsold and distributed products and provided services of agross value in excess of $500,000. In the same period,Respondent received goods valued in excess of $500,000transported directly from States outside Colorado.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.The Unionis a labor organization within the meaningof Section2(5) of the Act.H.THE ALLEGED UNFAIR LABOR PRACTICESL. J. Dreiling had been service manager for many yearsat Bill Dreiling Motors in Denver, Colorado. Bill Dreilingowned and operated the above-mentioned enterprise andhe was the brother of L. J. Dreiling. Another brother,Cyril Dreiling, a mechanic, also worked for Bill DreilingMotors.Not long before August 1, 1966, Bill Dreiling Motorsmoved to a new location in Denver. The employeesmoved with their employer. Around this same period L.J.Dreiling had apparently decided to go into business forhimself at the site abandoned by Bill Dreiling Motors. L.J.Dreiling spoke to various employees of Bill DreilingMotors about coming to work at his new enterprise, L. J.Dreiling Motors Company, Inc., at the old location. The537employees so approached were men who had workedunder L. J. Dreiling's supervision while at Bill DreilingMotors. Among these employees were Shepard, who hadbeen at Bill Dreiling Motors, for 8 years; Cyril Dreiling,who had been at the last-mentioned Company for 18years, Stelter and Jackson.L. J. Dreiling's statements to the employees recruitedfor his new enterprise were, in substance, that it was anew company, starting from scratch, and that if the busi-ness succeeded the employees would participate in thesuccess but that initially they would have the same wagesand working conditions as they had at Bill Dreiling Mo-tors, with the exceptions of vacations. As to the latter, allthe men would be starting as new employees without thevacation rights that had apparently accrued to them at theBillDreilingCompany. Accordingly, Shepard, CyrilDreiling, Stelter, and Jackson came to work at L. J. Dreil-ing on August 1, 1966, when the latter organization com-menced operations.The exact time when union organization commencedat L. J. Dreiling is not clear but it was evidently in thelatter part of 1966. As far as appears, Dreiling' firstbecame aware of union activity among his employeeswhen the Union filed a petition for certification with theBoard and Dreiling was notified of the filing. Dreiling,then, in the latter part of December 1966, held at leasttwo meetings with his employees at the Company's placeof business. In the meantime, a Board-conducted electionamong the employees had been scheduled for January 5,1967.Shepard testified that at a meeting with the employeeson December 28, Dreiling stated that he had gonethrougha unioncontract and that the paid holidays waswhat the employees were receiving and other items wereno more than he had told the employees he expected togive them. As to wages, Dreiling said that the union con-tract indicated to him that the lotman2 would be makinglessmoney than at present, if the shop went union. Ac-cording to Shepard, Dreiling said that he had the right notto negotiate and sign a contract and that he did not needthe Union to tell him how much of a raise to give becausehe realized that all the employees needed money. Dreilingalso, according to Shepard, said that if necessary hewould either close or sell his business in order to keep theUnion out.Employee Jackson recalled one meeting in the periodimmediately before the election. Dreiling said, accordingto this witness, that the Union was trying to come in andthere was nothing he could do about it. However, Dreil-ing said that he would like the employees to stick withhim because he did not think that the Union, consideringthe size of the shop, "could benefit us [the employees]anything."Billington is the brother-in-law of Dreiling and isRespondent's service manager. He is also secretary ortreasurer of the corporation. He assigns and coordinateswork and writes up repair orders. He is in charge of theCompany in Dreiling's absence and has authority in thecourse of his normal duties to grant time off to employees.We find that Billington is a supervisor.Billington attended the meetings preceding the election.In substance, his testimony is that Dreiling said that heIUnless otherwise indicated"Dreiling" is a referenceto L. J.Dreilmg,the president and principal owner of Respondent.2Employee Glenn. 538DECISIONSOF NATIONALLABOR RELATIONS BOARDcould not see why "we" would need anybody coming into run the shop and the business and that he could not un-derstand the need for a union in "our small shop."Billing-ton states, "We just discussed what would be the benefitsof the union or what would be the drawbacks of it."Respondent's counsel asked his witness whether Dreilinghad "threatened any of the employees with being fired ora change in benefits or anything else." Billington an-swered, "not that I know of." The witness said that Dreil-ing told them to "vote the way you feel."Cyril Dreiling testified that in one meeting before theelection, Dreiling "asked us all why we wanted the unionin there" and nobody answered. Dreiling said that it wasup to everybody "to make up their ownmind,whetherthey wanted to union in or whether they didn't." Atanother meeting in the same period the discussion wasalong the same lines,according to Cyril Dreiling, but onthis occasion "everybody was voicing their opinion thenabout why they wanted the union in there. They'd onlyhave to work 40 hours a week and make more money. .a big moneyraiseor something ...." According toCyrilDreiling, Shepard spoke up and said "they gotUnion all over the country and the Union is going tocome in." Employee Glenn said that he did not want theUnion. Someone else said that with a union they wouldonly have to work 40 hours and would make more money.When asked whether Dreiling made any threats, the wit-ness said, no, and that Dreiling said everybody could votethe way "they wanted to."Dreiling testified that at the preelection meetings hediscussed various benefits as they were in the shop andpossible union benefits. He was asked whether he hadever threatened the men "with firing" and he said, no. Hesaid that he did not say that he would close hisbusinessif necessary to keep out the Union. The witness testified:I did say this, and it has been repeated here. I said, ifI can't - I know how to run this place. If I can't runit this way, and they are wanting to force me out ofbusiness, they will have to do it. I never said I wouldlock the doors because of the union, no. I said, `if Ican't do it the way I got to cut down here and there,and if it isgoingto aggravate this man or this man,then I can't stay in business. I will have to lock thedoors ....'A careful consideration of all the evidence, includingmy appraisal of the witnesses, does not persuade us thatin the preelection period, in December 1966, Dreilingstated in so many words that he would close the businessor sell it to keep out the Union. We incline to believe thaton this aspect Dreiling spoke substantially along the linesas described by his quoted testimony above. His state-ments are perhaps susceptible to the construction thatthey constituted a threat to go out of business if the Unioncame in but this would, in our opinion, be the case only ifadded projection and interpretation were applied to thestatements. In context, we believe that the substance ofDreiling's approach was that he did not believe that aunion was needed in his shop and that a union would notbe helpful. This position was stated to be based on thefact that Dreiling's businesswas in its infancy and that heknew the business and knew what was necessary andpossible in the business; if a union forced him to operateotherwise than in the way he considered essential to theexistence of the business, it would, in effect, be forcinghim out of business and he would have to close. As wesee the situation, there was not a direct threat as allegedin the complaint or as testified to by Shepard. The Unionhad made no demand for any specific conditions at thetime.There were several bridges yet uncrossed at thetime Dreiling made his remarks. If the Union won theelection and if the Union demanded conditions differentfrom what Dreiling considered essential to run a success-ful operation, the Union, in Dreiling's view, would in ef-fect "force me out of business, [the Union] will have todo it"; and, then, he would be obliged to close. Whilemuch of what Dreiling said was anticipatory and perhapsnot wholly justified for that reason, the reference to clos-ing was immersed in contingency and fell short of a directthreat.We conclude that paragraph VI(a) of the com-plaint has not been sustained by a preponderance of sub-stantial evidence.The Board election was held on January 5, 1967. Theemployees voted 3-2 in favor of the Union. The em-ployees in the unit were Cyril Dreiling, Glenn, Shepard,Jackson, and Gonzales. No one knows how individualemployees may have voted but the record does show thatDreiling knew that at preelectionmeetingsGlenn had ex-pressed opposition to the Union; Cyril Dreiling had saidthat the whole thing was a matter of indifference to him-self; and Shepard had expressed prounion sentiment. Itis our opinion that a reasonable man in Dreiling's positionhad reason to believe and probably did believe that hisbrother Cyril and Glenn had votedagainstthe Union,with the other three men voting for the Union.3On the afternoon of the election, January 5, after theelection,Dreiling convoked a meeting of the employeesin his office. Cyril Dreiling, a witness called by Respond-entwho was certainly not hostile to Respondent,testified that at the meeting Dreiling made it clear that he"was awfully disappointed because three of the menwanted the Union ...." Dreiling said that since the menwanted a 40-hour week, then they were going to work a40-hour week and "there won't be no coffee breaks .. .until further notice and there won't be no privileges of anykind."Billington,anotherwitness called by Respondent,testified credibly that at the January 5 meeting Dreilingexpressed disappointment over the vote and said that any"obligations he had for them [the employees] he felt thathe just couldn't, you know, stay with them ... any extratime off or anything that he might have to spend for them,he just wasn't going to do it." Billington stated that he"took for granted he [Dreiling] did mean that he was, youknow, going to stop" contributions to the Blue Cross.Shepard, whose testimony I credit regarding the Janu-ary 5 meeting, testified that Dreiling said that three of hisemployees had not believed in him and voted for theUnion and that "`as of this date, there will be no more cof-fee breaks; there will be no more paid holidays; there willbe no more Blue Cross or Blue Shield; you will pay foryour uniforms'; and he also said that the three employeeswho had voted for the Union would be responsible foranything that happened thereafter."3 Jackson had signed a union card for Shepard.There is no evidencethat Dreiling was aware of thisfactbut, obviously, three employees hadvoted for the Union L. J. DREILING MOTORS CO., INC.539While a witness,Dreiling was asked if he had everthreatened to stop making the company contributions toBlue Cross and Blue Shield.He answered affirmatively,stating that he did so"at the one meeting right after theelection."Dreiling testified that he took the result of theelection very personally and was "emotionally upset"that the employees had selected an "outside representa-tive, a stranger."I find that on January5, 1967,Respondent,in reprisalfor the majority of the employees'vote for the Union,threatened and stated to its employees that it woulddeprive them of various existing benefits and conditionsof employment such as daily coffeebreaks;4employerfinancial contributions to Blue Cross and Blue Shield pol-icies; paid holidays; and employer payment for rental ofemployee work uniforms.5We findsuch conduct andthreats to constitute violations of Section 8(a)(1) of theAct.In addition to alleging that Respondent threatened itsemployees with loss of various conditions of employ-ment,above, the General Counsel has alleged thatRespondent placed its threats into effect thereby uni-laterally changing existing conditions of employment inviolationof the Act.It is uncontroverted that Respondent abolished cof-feebreaks after the election for aperiod of 2or 3 weeks.Dreiling states that the reason for this was that the em-ployees for some time in the period prior to the electionhad been abusing the coffeebreaks by taking more timefor such breaks than the 10 minutes contemplated. Ac-cording to Dreiling,he could do nothing about this allegedsituation in December becauseof theimpending election.The evidence is clear that on January 5 Dreiling toldthe employees,inter alia,and, in substance,that therewouldbe nomore coffeebreaks because a majority of theemployees,to his great disappointment, had voted for theUnion.We believe that the foregoing was the principalmotivation for the actual discontinuance of the cof-feebreaks.There isno evidence that Dreiling or any su-pervisor had ever mentioned abuse of the coffeebreaks toemployees either before or after the election.6 There wasno obstacle to Dreiling'swarning or cautioning em-ployees in December or any other times about excess cof-feebreak time or abolishing the breaks if the situationwarrantedit.A prospectiveelection does not suspend theemployer's right to customary disciplinary procedures.Accordingly,we regard the discontinuance of the cof-feebreaks, a condition of employment,as an act ofreprisal,as it was, in effect,stated to be, on January 5.This was a unilateral change in a condition of employ-ment at a time when the Union had been designated as thecollective-bargaining agent in the shop.We finda viola-tion of Section8(a)(1) of the Act.Notwithstanding statements made on January 5, theevidence does not persuade us that Respondent discon-tinued its contributions to Blue Shield and Blue Crossthereafter.We credit Dreiling and other witnesses whotestifiedthattheabove condition of employmentremained unchanged.Regarding uniforms, the Company had paid for therental of one clean coverall per week for each employeeusing such garments. Cyril Dreiling testified that therehas been no change in the company payment for uniformssinceAugust 1, 1966, when operations commenced.Jackson's testimony on this matter is not entirely clearbut at one point in his testimony, when he was describingthe uniform arrangement at Bill Dreiling Motors and at L.J.Dreiling, he said the latter paid for coveralls but not forpants as was also the case with Bill Dreiling Motors.Jackson was then asked, "Q. This is the same as it wasbefore? A. Yeah, he paid on this." The witness did nottestify to any change after January 5 and, if anything, histestimony indicates that there was no change.Shepard testified that, after January 5, he paid for thefull cost of his uniforms by deductions made from hispaycheck. The testimony is apparently, in effect, a state-ment that the Company no longer contributed to the costof uniforms, at least as to Shepard.Dreiling testified that he paid for one coverall per weekfor each shop employee and that this had been the prac-tice at Bill Dreiling and at Respondent's shop since Au-gust 1, 1966. Dreiling stated that, if, for instance, an em-ployee used three coveralls a week, the Company paid forone and deducted for the other two from the employee'spaycheck. He further stated that due to the presence of anew office girl, there had been a period when she had, in-advertently and through ignorance, not made deductionsfor uniforms in excess of one per employee and as a con-sequence the Company had been paying an excessiveamount for coveralls. Dreiling states that this situationwas subsequently corrected.Timesheets for biweekly periods introduced by theGeneral Counsel do not, in our opinion, establish thatRespondent ceased paying for one coverall per week forall shop employees who used them.7 We do not find thatthe evidence supports the apparent claim that all con-tributions by the Company for uniforms ceased afterJanuary 5. We credit the testimony of Cyril, Dreiling andDreiling that the contributions by the Company generallycontinued.Regarding paid holidays, Shepard testified that Christ-mas 1966 and New Year's Day, January 1, 1967, fell onSunday and that he was not paid for the holiday Mondayfollowing those holidays. The record indicates that thiswas true as to other employees. While the two holidaysoccurred before the January 5 election, they were in thepay period ending January 7, paychecks for which periodwere issued on January 11.Shepard states that, while he was employed by BillDreiling Motors, Memorial Day and July 4, in 1965 fellon a Sunday and that he did not work on the followingMondays but was paid for the two holidays. The sig-4The employees had had two 10-minute coeffeebreaks a day.5These various fringe benefits and conditions of employment had ex-isted at Bill Dreiling Motors and Respondent had undertaken to providethe same benefits at its shop. These fringe benefits had been placed in ef-fect and had continued since the inception of operations at Respondent'splace of business.6Billington, the service manager, in testifying that coffeebreaks werestopped after January 5, was asked:Q. And did Mr. Dreiling, tell you why he stopped the coffeebreaks.A.He just said he didn't want any more; we were going to work 8hours a day.9Deductions for coveralls are shown to be as follows-Period ending12/1012/241/71/212/42/183/43/184/14/15CyrilMelling1.751.751.751.751.753.503.503.503.503.50Shepard1,301,301.301,301.303.50---3.503.50Jackson2.252.252.252.252.254.504.504.504.504.50There appears to be an overcharge on Shepard on that paycheck since heworked only 71/4 horns in the pay period of February 18. 540DECISIONSOF NATIONALLABOR RELATIONS BOARDnificance of this asserted practice of Bill Dreiling Motorsis that L. J. Dreiling admittedly promised to and allegedlydid pay in other respects the same benefits as the em-ployees had received at Bill Dreiling Motors. TheGeneral Counsel therefore argues that the nonpaymentfor Christmas and New Years after the election was partof the same reprisal enunciated by Dreiling on January 5after the Union won the election.On the subject of paid holidays by Bill Dreiling, L. J.Dreiling testified that "Bill Dreiling had policies, what-ever he wanted. Whatever business would warrant, thatwas his policy. If we were making money, he paid verynicely, and if we weren't, he didn't. He never believed inpaying on a holiday if it fell on a Sunday ... never did,and he never wanted to, and everyone that worked withhim understood that's how he felt .... He would neverpay on a Saturday or a Sunday if it was a holiday."Although other Dreiling employees had formerlyworked for Bill Dreiling, Stelter was the only one whotestified regarding the holiday pay on Sundays aspect.Stelter was asked whether Bill Dreiling had paid for allholidays that were not worked. Stelter said, yes, "excepttwo that we have a little argument about ... a year ago[1966] on Christmas and New Years" which were on aSaturday. The witness states that he was paid for only ahalf day and he had expected a full day's pay. However,Stelter said that in his 5 years at Bill Dreiling, he had noother problem about holiday pay. This tends to cor-roborate Shepard's testimony that holiday pay was paidon Memorial Day and July 4, 1965, both of which, thecalendar shows, fell on a Sunday.Itmay be, as Dreiling testified, that Bill Dreiling didnot like to pay for a nonwork holiday, but Shepard'stestimony, corroborated in an essential respect by Stelter,persuades me that Bill Dreiling did pay for Memorial Dayand July 4 Sunday holidays in 1965.8 Confronted by suchevidence in the General Counsel's case, Respondent wasin a position to refute it by recourse to Bill Dreiling, L. J.Dreiling's brother, or his representative, or by recourseto records of the Bill Dreiling Company. This was notdone nor was Respondent's witness, Cyril Dreiling, whohad worked for Bill Dreiling for 15 or 18 years, askedabout this subject.The question remains whether L. J. Dreiling wasunaware of the foregoing past practice of Bill Dreiling.This seems unlikely in view of his long years of employ-ment with his brother. Further, there is the threat madeon January 5 by Dreiling that existing privileges andbenefits would be discontinued because of the electionoutcome and the specific inclusion of holiday pay amongthe benefits to be discontinued. While it is true that all thethreats were not carried out 100 percent, they were car-ried out regarding coffeebreaks and the decision on pay-ment or nonpayment for Christmas and New Years cameto a head in this context and very soon after January 5. Itisour opinion, therefore, that the preponderance of theevidence warrants the conclusion that even the possibilityof payment for the two aforementioned Sunday holidayswas deliberately foreclosed as a reprisal for the result of8Obviously, in the period of years, not too many holidays occur on aSunday.9Customarily,Respondent's employeesworked substantiallyin excessof 40 hours at straight time rates. Shepard had never refused to work onSaturdays and there is no convincing evidence to the contrary.10Dreiling testified that at one of the meetings he told the employeesthat from reading books he had learned that among the proposed ad-vantages of a union were that "You would get more money, you would get40 hours. . . . "the election. Under the circumstances, this was a changein conditions of employment, including the normal andreasonable expectation of the employees that Dreilingwould pay for Sunday holidays as had Bill Dreiling, astandard that Dreiling had stated he would follow. Thisconduct is, in our opinion, violative of Section 8(a)(1) ofthe Act.Following the election on January 5, Respondentreduced the hours of employment of its employees invarying degrees. This is the basis of the General Coun-sel's allegation that, in January, Respondent laid off em-ployee Shepard and gave preferential employment toCyril Dreiling. In his brief, the General Counsel also in-cludes the change in hours of employment among the uni-laterally changed conditions of employment referred to inthe complaint.As Cyril Dreiling testified, Dreiling told the em-ployees,inter alia,on January 5, after the election, thatsincethe men wanted a 40-hour week, they were going tohave a 40-hour week. It is true that in preelectionmeetingswith Dreiling various employees had cited a 40-hour week as one of the advantages to be obtained bybringing a union into the plant. However, it is apparentthat in context the men were referring to a 40-hour weekas a means of making more moneyalbeitwith a possiblereduction in hours.9 Thus, Cyril Dreiling, in describingwhat some of the men said at themeetingswith Dreilingabout the advantage of a union, said that they referred toa 40-hour week "and makemoremoney ... get a bigmoney raise or something ._._.." Dreilin , himself, at oneof the meetings, indicated that he was aware that the em-ployees were interested in greater income since he saidthat he did not need a union to tell him "how much of araise to give his employees or when to give it because herealized that they all need more money."10 Indeed, em-ployers, including Dreiling, in our opinion, are generallyaware that one of the principal reasons employees joinunionsis to obtain more money and, in the instant case,the employees evidently believed that with a union theycould obtain a 40-hour week with the attendant result ofmoreincometo the employees. This, hopefully, to comeabout through an increase of hourly rates with time andone-half for overtime.We do not believe that the em-ployees were seeking a reduction in take-home pay bysimply reducing their hours at the existing wage rate andwe think that Dreiling understood this.11 Consequently,we are not impressed by the statement in Respondent'sbrief, "Can an employer be accused of an `unfair laborpractice' for putting into effect after the election what theemployees expressed as one of their goals before the elec-tion?" For reasons previously stated, we believe whatRespondent did was not the putting into effect of one ofthe employees' preelection goals. Further, after the elec-tion, there was a union in the picture as the bargainingagent and the latter was not legally to be ignored in theEmployer's-,-changingconditionsofemploymentthereafter.In spite of Respondent's statements that its reductionof hours, after the election, was in keeping with the" Forty hours at $2 per hour yields $80; 45 hours at $2 yields $90; 40hours at $2 10 yields $84; 40 hours at $2.25 yields $90; 40 hours at $2.10or at $2.25, with time and one-half for hours over 40, has the highest yield.To the employees interested in more money, as was apparently true in theinstant case,reduced hours withno change inwage rate, is the leastdesirrble situation.None of theparties, inour view, believed that the em-ployees wanteda union inorder to bring about thelast-mentioned situa-tion. L. J. DREILING MOTORSCO., INC.preelection goals of the prounion employees, its principaldefense of its action is economic. 12Before considering the economic reasons advanced forthe postelection reduction in hours'13 we note the uncon-troverted testimony of Dreiling regarding a telephoneconversation he had with a union official early in January1967. Dreiling called Meacham at the union office 14 andsaid, "now that the election is over I would like to kind ofcut down a little bit, business is slow, and I just cannot af-ford any more; I have to cut." Meacham replied, "Well,I guess if you got to cut back, go ahead, Lloyd ..." andMeacham then asked about negotiations for a contract.Dreiling said that he was prepared to negotiate any day ofthe week. Thereafter, contract negotiations commencedbetweenRespondent and Waggoner, another unionrepresentative. Other than as indicated above, the Union,after being advised by Respondent of a cutback in opera-tions, did not seek to bargain concerning the cutback orthe manner in which it was carried out. Under these cir-cumstances, we do not regard the cutback as unilateral inderogation of the bargaining agent's status.As to the economic justification for the reduction inhours, we have the testimony of Dreiling. Dreiling did notproduce business records in support of his statemgnts re-garding the state of his business but his testimony was notcontroverted by the General Counsel.15 One factor, to benoted at a later point, does raise some question aboutbusiness conditions at the shop as testified to by'Dreilingbut it is doubtful that it is sufficient to overcome Dreil-ing's testimony as to the state of his business howevergeneral such testimony was in various ways.Dreiling testified that he started the business in August1966 with borrowed capital of $30,000. On the first dayof the hearing, Dreiling testified that the Company lostapproximately $2,000 in February 1967. In 3 months, hesaid, the Company had lost about $10,000, of which$4,000 was the loss in December. In March, the witnesssaid that the Company was in the "black" for about$7,000 but that this was not really profit because "Ihadn't paid any bills." At the end of February, Dreiling,on the second day of the hearing, reiterated that the Com-pany lost about $10,000 in 3 months.16 At the end ofFebruary 1967, of his $30,000 capital, he had about541$22,000 but if he paid his bills, he said, he would havebeen down to $15,000. He borrowed another $5,000 inMarch and thereafter another $10,000.Dreiling stated that the direct labor costs were $2,000inDecember and the same in January; $2,000 inNovember; close to $3,000 in October. Sales of parts inJanuarywere $1,500 and $1,800 in November andDecember. The total amount from the sale of labor andparts declined "slightly" in December and no profit wasrealized. Dreiling stated that he never showed a profit "inthat department." On reconditioning used cars for sale,reconditioning costs were charged to the car units. Theobjectivewas to keep down the reconditioning costs.Reconditioning costs were $2,173 in September; $2,000in October; $1,800 in November; $3,300 in December;$1,700 in January as the result of cutbacks after the elec-tion; $521 in February, also the result of cutbacks.According to Dreiling, his auditor, evidently some timebefore January 1967, had told him to cut back but he didnot do so. Various people had advised him that he wouldfind himself in trouble if he made cuts while the Unionwas trying to organize the shop. He became aware onJanuary 6 or 7 that he had lost $4,000 in the business inDecember 1966.17While the economic justification for retrenchment inoperations was presented in the rather general manneraforedescribed, it was not controverted. As far as therecord shows, the financial position of the business wasnot good when the cutback in hours was made.There were six employees whose hours of work arerelevant to the question of Respondent's cutback in hoursafter the election. They are the two mechanics; CyrilDreiling and Shepard; the two body shopmen, Jacksonand Gonzales; and Glenn, who according to Dreiling,polished cars, did dusting, "shagged" parts, and did occa-sionalmechanicalwork upon request.Weber, amechanic, commenced work "right after the first of theyear." He was employed prior to January 5 but was notan eligible voter. The record shows the hours worked bythe men in a short period prior to January 6,18 and in theperiod thereafter.From the biweekly timesheets inevidence, we have compiled the following:19Period ending12/1012/241/71/212/42/183/43/184/14/154/295/13C. Dreiling111(155)106 3/4(15)92 3/4(10)1035(175)1085(155)1055110 3/41101141125113314115Shepard1039357743 3/43557k-40-25Jackson1011037745 3/4585583'41854080695d081Glenn113(105)110(125)96(16)1095(10)99 3/4(6)82592 3/490935735953/4885Gonzales10310376 3/416Weberm85572-31--733/41023/412 In its brief, Respondent states that one of the reasons why Respond-ent restncted hours of employment, commencing in January 1967, wasbecause it then became subject to the "Federal Wage and Hour Act " Aswe read the amendments to the Fair Labor Standards Act, the provisionsthereof do not apply to,inter a/fa(Sec. 13(10)), "partsman or mechamcprimarily engaged in selling or servicing automobiles ... trucks. . if em-ployed by a nonmanufacturing establishment primarily engaged in thebusiness of selling such vehicles to ultimate purchasers."13Alleged in the complaint as a layoff of Shephard.14The charges in the instant case indicate that George E. Meacham isa grand lodge representative in the Union.11 It was my observation that Respondent produced records that theGeneral Counsel requested through subpena. Regarding business records,losses, and so forth, Dreiling testified that he had records to substantiatehis statements. He was not requested to produce such records by theGeneral Counsel and Respondent did not offer such records in evidence.16At one point Respondent's counsel referred to the months asDecember, January, and February.17We have earlier noted that at one of the preelection meetings with theemployees, Dreiling had evidently in mind some prospective cutbackssince, in expressing opposition to a union he had said, "if I can't do it theway I got to cut down here and there, and if it is going to aggravate thisman or this man, then I can't stay in business." [If a union means that Icannot make cuts when I deem it essential to the business and if cutsamong individual employees affected make them unhappy, then I cannotcontinue in business.]18Dreiling testified that he commenced reducing hours of work the dayafter the election.11Where two sets of hours appear for C. Dreiling and Glenn, thesmaller number represents extra work they sought and received. Thisextra work involved different work than their regular job and includedjanitorial type duties at a lower rate 542DECISIONSOF NATIONALLABOR RELATIONS BOARDAs we have indicated, on such evidence as is in therecord, limited and undetailed as it is as to many facts,Respondent's evidence as to the poor state of its businesshas not been controverted. Despite statements made byDreiling on January 5, the evidence warrants the conclu-sion that the general subsequent curtailment of workinghours had economic justification and was so motivated.At least, in our opinion, the preponderance of theevidencedoesnot justify a conclusion that theretrenchment would not have occurred but for the unionvictory in the election.The General Counsel points to the preferential treat-ment accorded to mechanic Cyril Dreiling as comparedto the other mechanic, Shepard. The evidence before usindicates that even in the preelection period Cyril Dreil-ing worked a greater number of hours than Shepard.20Cyril Dreiling was about 50 years old and had been amechanic for many years, including about 18 years at BillDreiling Motors. At the latter company, according to L.J.Dreiling, his brother Cyril, had also worked more hoursthan the other mechanics. Cyril was, of course, thebrother of Bill Dreiling and L. J. Dreiling and this fact,plus the fact that he had a large family and was evidentlyinterested in working as much as possible, provide areasonable explanation for the situation. Moreover, theinstant record shows that Cyril had had extensive trainingatmechanics' schools of various car manufacturers andthe record indicates that be was a highly experienced andcompetent mechanic. Although Cyril Dreiling was not asupervisor, other mechanics at the shop would consultwith him when there was a mechanical problem in thecourse of the work. This man was also versatile in electri-cal and plumbing matters and consequently a generallygood man to have around.A consideration of all factors does not persuade us thatthe General Counsel has sustained the burden of proof toestablish that the preference in amount of working timeaccorded to Cyril Dreiling in comparison to Shepard wasillegalpreferential treatment.Obviously,Respondentcould have spread the work more equitably between Cyriland Shepard but, in our opinion, it was not required to doso. If the Union, after being notified by Dreiling that hewas going to make some cutbacks in his business opera-tions, wished to negotiate regarding the details thereof, itwas incumbent upon it to so state. As far as appears, it didnot do so, nor did it inquire as to the method or otheraspects of the cutback.Another aspect of the General Counsel's contentionsis that the working hours of the three men who voted for20 Since the General Counsel secured Respondent's timesheets andselected those that it introduced into evidence, we cannot assume that inthe period August 1966 to December, a different pattern would be shownas to the preelection period than that shown by the two or three preelec-tion timesheets offered in evidence by the General Counsel.21Nobodyknowshow the men voted and in that sense Dreiling'stestimony may be considered correct. However, the vote was of suchmajor importance to Dreiling and he reacted with such resentment at thefact that the vote was 3-2 for the Union, it is inconceivable that he did notformulate a conclusion as to who voted for or against the Union. This wasa small shop and he knew the men well and had discussed the Union withthem at several meetingsGlenn had spoken against the Union andShepard in favor of the Union. Dreihng's brother Cyril had not spokenprounion and, in view of their relationship and Dreiling's position that aunion would impair his newly started enterprise in which Cyril and Billmg-ton, a Dreiling brother-in-law, were also interested as a source oflivelihood, it is reasonable to conclude that Dreiling believed that the twovotes against the Union came from Cyril and Glenn, with the remainingthe Union, Shepard, Jackson, and Gonzales, were sub-stantially curtailed whereas the hours of the two em-ployees who voted against the Union, Cyril Dreiling andGlenn, were affected much less, if at all. We have statedour opinion, in spite of Dreiling's testimony that he didnot know who voted for or against the Union, that he hadreason to believe, and, in our opinion, did believe, that hisbrother and Glenn had voted against the Union, leavingthe threeunionvotes to be attributed to the other threeemployees.21The fact that the curtailment of hours of Shepard,Jackson, and Gonzales was substantially greater thanwith respect to Cyril Dreiling and Glenn and, assumingthat the former three were believed by Respondent tohave voted for the Union, this fact is not sufficient toestablish illegal discrimination.Dreilingmay not havebeen displeased about the situation but we have alreadyconsidered that, as between the two mechanics, CyrilDreiling and Shepard, the evidence is insufficient toestablish illegal preferment for Cyril. Jackson and Gon-zales both worked in the body shop. We have no antiu-nion body shop employee with whom to make a com-parison as to hours worked. Such evidence as the recordcontains, as we have previously stated, establishes a pooreconomic position on the part of Respondent and nothingto controvert the asserted need of a cutback. As far as ap-pears, Gonzales and Jackson worked less hours becausethere was less body shop work. No evidence in the recordestablishes the contrary.22 As to Glenn, who was a sort ofutilityman or lot man engaged in starting cars (evidentlyused cars that were for sale), shagging parts, and cleaning,polishing, and dusting cars, he worked a substantialnumber of hours both before and after the election. Thereis no evidence that the available work for Glenn after theelection did not warrant the hours worked or that he wasperformingwork normally performed by Shepard,Jackson, or Gonzales.23As has been stated, Respondent cut back on hoursworked after the election. We have concluded that theeconomic justification advanced by Respondent for cut-back prevails over the contentionsby theGeneral Coun-sel.This despite the fact that Dreiling admittedly told theemployees after the election that since they wanted 40hours and since this was one of the reasons they wanteda union, he would see that they worked only 40 hours. Wehave also found that the preferential treatment accordedto Cyril Dreiling with respect to hours worked in theperiod after the election as compared to Shepard was notillegal.employees accounting for the union vote. Moreover, Dreiling's appeal tothe employees to reject the Union had been principally based on an appealfor loyalty and trust in him. Dreihng testified as to his brother's loyalty incoming with him and assisting him in the new business.He said that heand his brother were "pretty close" to each other. He had no reason what-soever to believe that his loyal brother had not cast one of the votesagainst the Union.22Gonzales left the employ about January 10 after being informed thatthere was insufficient work for him22Apparently, when requested, Glenn did perform some mechanicalwork but the record is not clear that this was not also true prior to the elec-tionDreiling testified that Glenn "occasionally" did mechanical work ifrequiredThe General Counsel asked, "Didn't he do mechanical workafter January 139 A. [By Dreiling] He probably did, sure." This is theextent of the evidence on the point and it indicates that Glenn, before andafter the election, performed some mechanical work, upon request.Whether this was the work of a full-fledged mechanic like Shepard is notknown and the extent of suchmechanicalwork is not shown. L. J. DREILING MOTORS CO., INC.543However,there is another aspect regarding the reduc-tion in hours that merits attention since it bears on the al-leged discrimination against Shepard.According to Dreiling, by December 1966, if not earli-er,, he was aware that his sales were off and that he waslosing money. He had decided that a substantial cutbackin hours of the shop employees was necessary. The twomechanics were Cyril Dreiling and Shepard.For succes-sive biweekly periods after the election, Shepard's hours,from a prior 103 and 93-1/2 hours for the respective twobiweekly periodsprior to the election,were cut to 77; 43-1/4; 35-114; 7-1/4; 0; 40; 0; 25. But, in early January1967, prior to the January 5 election, a newly hiredmechanic,Weber, was placed on the payroll. For thebiweekly periodendingJanuary 7,Weber worked 40hours, which,in view of his initial hiring date, indicatesthat he worked the 40 hours in 1 week. For the 2 weeks,ending in the same payroll date, January 7, Shepard hada total of 77 hours, indicating that in the last week, whenWeber worked 40 hours, Shepard worked about 35 hours,probablyless.The figures for the following biweeklyperiods are:January 21,Shepard,43-3/4;Weber, 85;February 4,Shepard, 35-1/4;Weber, 57;February 18,Shepard, 7-1/4; Weber, 2;March4, neither man worked;March' 18,Shepard, 40; Weber, 31;April1, neither manworked;April 15,Shepard, 25;Weber, 0 (Sheparddischarged,April 13);April 29,Weber, 73-3/4;May 13,Weber 102-3/4.24Although Respondent has testified regarding the poorstate of its business and the need for retrenchment andwhile we have concluded that this was, in general, thefact,we also find that Respondent manipulated the situa-tion to discriminate against Shepard. We have describedthe factspertainingto Shepard and Weber, above, andthese facts and others in the record,in our opinion, aregiven no adequate explanation by Respondent.Dreilingstates, in the face of evidence in the record that we havepreviously cited, that he did not know which employeeswere union advocates and who had cast the three votesfor the Union. Dreiling then asserts as one of the reasonsfor the cutback in hours, and he also told this to the em-ployees on January 5, that since they had said that theywanted a union because it would mean a 40-hour week,they would get a 40-hour week. Obviously, the prounionemployees were the ones referred to, principally Shepard.And, immediately after the election, Shepard suffered asevere cut in hours.25 In fact,from that point on, he neverhad even a 40-hour week. At the same time the Webersituationwas as described above. Cyril Dreiling andGlenn, never had as little as a 40-hour week but substan-tiallymore,and their hours, on average,after the election,were substantially the same as before.Regarding Weber,Dreiling's explanation is that "whenhis [Weber's] hours were cut back,he brought in his owncustomers."Weber had previously worked in anothershop and apparently had some following among formercustomers. When Weber brought in a customer, Respond-ent paid Weber for the hours worked on the customer'scar, with Respondent presumably billing the customer forthe repairjob. Dreiling states that when Weber's hourswere down to the point"where he was working about thesamehoursMr. Shepard was ... he left us to find anotherjob." After Shepard's discharge, Weber returned to workfor Respondent at substantially increased hours.Since Dreiling's testimony regarding Weber was nomore precise than we have described it, some analysis isrequired. First of all, there is no explanation why Weberwas hired at a time whenbusinesswas off and when a cut-back in hours for present employees was imminent. SinceDreiling states thatWeber started bringing in hiscustomers after his hours were cut, it is necessary todetermine when this occurred. The first week Weberworked for Respondent he worked 40 hours. Evidently,then, he did not start work with a cut in hours. At thestart,there was nothing to cut since this was initial em-ployment. Presumably, Weber did not start bringing incustomers at that point.In the next 2-week period,endingJanuary 21, Weber worked 85 hours, so there was an in-crease in hours rather than a cut. Shepard worked 43-3/4hours in the same period.Dreiling's explanation aboutWeber's customers, therefore, does not explain the hiringofWeber or the fact that he worked more hours thanShepard, at least to January 21. It certainly is not clearthatWeber started bringing in customers after his firstweek of employment.In the February 4 pay period, Weber worked 57 hoursand Shepard worked 35-1/4. In the following pay period,February 18, Shepard had 7-1/2 hours and Weber had 2.This latter period apparently was when Weber quit asdescribed by Dreiling. The question is, when did Weber,start bringing in his own customers.Itwould seem thatthis occurred during the February 4 pay period, since thiswas the first period since Weber had been hired that heaveraged less than 40 hours a week.In any event, the conclusion is warranted that Respond-ent put Weber to work at a time when it knew that it wasgoing to cut back the hours of Shepard. It is also clear thatRespondent's available work for mechanics was dividedamong Cyril Dreiling, Shepard, and Weber and that, butfor the hiring of Weber, there would have been more workfor Shepard. Further, whatever proportion of Weber'swork came from Weber's customers, he also had otherwork from Respondent on vehicles of Respondent'scustomers.Prior to a cutback in Weber's hours, both heand Shepard were performing repair work on Respond-ent's customers'cars. It was only when Weber's hours onthe foregoing work were cut that Weber began bringing inhis own customers.Considering that,after the last-men-tioned point, Weber was supposed to be working on hisown customers' cars, it is striking that in the pay period,February 18, both his and Shepard's hours showed sub-stantially the same drastic cut in hours. Since the cut inShepard's hours was attributable to a lag in Respondent'scustomers,thiswould appear the most appropriate timeforWeber to have resorted to his own customers. Theparallel drop in total hours for both men in this periodtends to indicate that in this and probably in prior periods,Weber'shoursreflectedwork for Respondent'scustomers and not simply work for his own customers.We have previously discussed various changes in con-ditions of employment made by Respondent after theelection.Among other matters, we found that Respond-ent did not generally eliminate the uniform allowance asithad threatened to do on January 5. However, there is24 Throughout,of course,Cyril Dreiling worked more hours than eitherShepard or Weber and always more than 40 hours a week.15As did Jackson and Gonzales. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence of some discrimination against Shepard regard-ing uniforms. Respondent's practice was to pay for onecoverall per man each week; extra or additional coverallsor parts of a uniform, if used by an employee, werededucted from his pay. Evidently, the rental cost of onecoverall is about $1.30 or $1.75. For the biweekly payperiod ending February 18, 1967, Respondent, accordingtoDreiling, began charging employees for the actualnumber of uniforms used in the period that exceed thequota of one uniform for which Respondent still paid.26 Inthe February 18 pay period, Shepard worked a total of 7-1/4 hours in the entire 2-week period. A sum of $3.50 wasdeducted from his pay for uniforms. This indicates that heused one uniform for which Respondent paid, plus twoadditional uniforms at $1.75 each; or, he used one or twouniforms, and Respondent paid nothing.27 There is no ex-planation of how Shepard could have used three uniformsto perform 7-1/4 hours' work. If he used two uniforms,Respondent apparently paid for neither. Cyril Dreiling,in the same period, worked 105-1/4 hours, and was alsocharged $3.50, indicating the use of three uniforms.Shepard did not work in the next period, ending March 4,and there are no deductions. In the March 18 period,Cyril worked 110 hours and was charged $3.50; Shepardworked 40 hours and was charged $3.50. Shepard did notwork in the period ending April 1 and was not charged. Inthe April 15 period, Cyril worked 11-1/4 hours and wascharged $3.50; Shepard worked 25 hours and wascharged $3.50. Shepard was discharged April 13.In the absence of explanation in the record, the mostreasonable conclusion from the above facts is that in thepay period ending February 18, Respondent either paidfor no uniform used by Shepard or made excessiveuniform deductions from his pay. This is also probablytrue of the periods thereafter although it is not quite asevident as with respect to the February 18 period. Theseobservations are consistent with Shepard's testimony thatRespondent paid for none of his uniforms after the elec-tion, although probably, as we see it, this new treatmentdid not commence until the period ending February 18.Cyril Dreiling's testimony that with respect to himself, orJackson's testimony, that Respondent still paid for oneuniform per week for each of them, is not inconsistentwith the facts pertaining to Shepard. For the reasonspreviously stated, we are of the opinion that Dreiling be-lieved that Shepard had voted for the Union. Moreover,on February 15, prior to the notable deductions for theFebruary 18 period (checks with deductions being paidon February 22), Dreiling learned that Shepard was theunion steward. On that day Shepard and Waggoner, theunionrepresentative, met with Dreiling for the first timeto commence contract negotiations. Dreiling, on that oc-casion and at a subsequent meeting, expressed oppositiontoShepard'spresencequeryingwhether he wasauthorized to represent the other employees. Dreiling'sknowledge of Shepard's role in the Union confirmedShepard's prior manifestations to Dreiling that he wasprounion. These factors are to be evaluated together withDreiling's bitterness against those who had voted for theUnion which necessarily would,a fortiori,be additionallydirected against the manifest leader among the prounionemployees, namely Shepard. The discriminatory treat-ment accorded Shepard regarding uniforms followedwithin a few days after February 15.Shepard was discharged on April 13, 1967. Dreilingtestified that the employee was discharged because ofcomebacks, i.e.,work that had been performed byShepard that was later returned by the customer, with ad-ditional work to cure the defect having to be performedby Respondent without cost to the customer.Shepard had been a mechanic practically throughouthis working career. As we have seen, he had worked as amechanic at Bill Dreiling Motors for 8 years where L. J.Dreiling was the service manager.28 Cyril Dreiling hadalso been a mechanic at Bill Dreiling Motors throughoutShepard's employment at that Company. Both L. J. andCyril Dreiling knew Shepard and his ability as a mechanicand presumably knew whether he was a reliable em-ployee or not. L. J. Dreiling solicited Shepard to come towork with him as a mechanic in the new business thatDreiling started on August 1, 1966. It is reasonable to as-sume that Dreiling, in commencing a new business ven-ture on his own, would not have solicited Shepard, unless,based on his knowledge of Shepard and his record as amechanic at Bill Dreiling Motors, he had confidence inShepard as a mechanic. Since Cyril Dreiling, a highly ex-perienced and skilled mechanic, also came with the newenterprise at the sametime asShepard, he was in a posi-tion to have pointed out to his brother that Shepard wasnot the right man for the new shop, as to ability or relia-bility, if Cyril believed that such was the case. Butnothing of this nature occurred, and from August 1, 1966,to the end of 1966, Shepard was a satisfactory mechanicat Respondent's shop. There is no evidence of criticismor dissatisfaction with his work during this period.Obviously, Shepard, as well as any other competentand experienced mechanic, was not perfect. Shepardtestified that over the years he had comebacks on hiswork. In our opinion, a substantial number of owners ofabout80 millioncars in the United States have had someexperience with comebacks, i.e., having to return un-satisfactory repair work to a garage. But comebacks perse are not generally an abnormal situation in automobilerepair. The nature and circumstances of the cause and theresponsibility for the comeback is a critical factor. Evenclearmistakes by employeesin businessand industry,generally, do not, in most instances, result in discipline ordischarge absent definitive incompentence or careless-ness.Dreiling, in fact, testified that every mechanic hassome unsatisfactory work.We have previously seen that Dreiling was strongly op-posed to having a union in his shop. Before the election hetold the employees at a meeting that if, with a union in theshop, he could not run the shop as he wished and as hethought it should be run then, if the Union wanted to, itwould have to force him out of business. At the first ofthesemeetingswith the employees that Dreiling con-voked, no one spoke up when he asked why-they wanteda union orwhat were the advantages they saw in a union.But, at a later preelection meeting, Shepard said, accord-ing to Dreiling, that one of the advantages of a union wasa 40-hour week. Shepard also said at the meeting, accord-28 Through error, a new office girl had neglected to make the properdeductions for extra uniforms prior to this time.27 Shepard contends that after the election, Respondent paid for noneof his uniforms. The record contains no documentation of uniform deduc-tions other than the timesheets showing the total amount of uniformdeductions for individual employees for each biweekly pay period. We areciting from these timesheets.21L. J. Dreiling had been with the Company about 20 years, L. J. DREILING MOTORS CO., INC.545ing to Cyril Dreiling, that they have unions all over thecountry and that the Union was coming into this shop.The foregoing incidents occurred in December 1966, be-fore the January 5 election. It is our opinion that Dreilinghad reason to believe and did believe at That time thatShepard was prounion.After the Union won the election on January 5, by avote of 3-2, Dreiling, on the same day, called a meetingat which his bitterness and disappointment at the resultwas clearly manifested. He stated that since employeeshad mentioned a 40-hour weekas oneof the reasons theywanted a union, that is what they would get.29 Dreilingalso stated to the employees that he was cutting out allbenefits and privileges such as coffeebreaks, Blue Crosscontributions by the Company, holiday pay, and uniformallowances.30 Dreiling told the employees that by votingfor the Union they showed that they did not have trust inhim and what he had told them; he said that anything thathappened thereafter would be attributable to, and be thefault of, the three men who had voted for the Union.31The comebacks, for which Respondent asserts that itdischarged Shepard, were two, the Sichler Ford job andthe Howard truck job. Although Dreiling states that hedid not discharge Shepard because of the Johnsoncomeback, he described the Johnson incident as an exam-ple of repeat or comeback type work for which Shepardwas responsible. No other matters appear in the recordregarding Shepard's alleged deficiencies.Johnson was an old customer. Dreiling, when asked"when did that [the Johnson] episode take place" statedthat Johnson had a tuneup "the latter part of the year1966, then he had that work done and the plugs put backin. . . ." Shepard installed the new spark plugs and John-son was charged for them. At some later date, apparentlyMarch 8, 1967, the spark plugs were allegedly found tobe loose or so Johnson reported to Respondent.32Johnson did not bring the car to the shop so neither Dreil-ing nor anyone else could verify the customer's assertion.Johnson had new spark plugs installed "at a filling stationover in Aurora" and presented the bill to Respondent"because we had the job originally," according to Dreil-ing.Respondent paid Johnson for the spark plugs that hehad installed at the filling station. Dreiling was asked:Q.How many months after or weeks or what-ever, after he [Shepard] did this job on Johnson'scar, was it that it came back?A. I'd have to check my records. When you havea customer for a long time, you pay it....The culpability of Shepard in the above matter is highlydubious. What appears is that Respondent, in the interestof good customer relations, paid the customer for a set ofspark plugs, and did not verify or argue with the customerover Respondent's responsibility. Neither Respondent'snor Shepard's responsibility is apparent. If the plugs wereinstalled loosely, i.e., improperly in December, the opera-tion of the engine would have been impaired initially. A2-month lapse between installation and the report of al-leged loose installation of spark plugs, the latter conditionbeing unverified by Respondent, indicates that Respond-ent's act of reimbursement was a generous gesture to anold customer. Aside from the dubious nature of Respond-ent's or Shepard's responsibility for the looseness, thenormal remedy for looseness in spark plug installation,particularly for relatively new plugs, is to simply tightenthe plugs, a job involving a matter of minutes.The Sichler Ford incident involves a used 1963 Fordpassenger car sold by Respondent to a man namedSichler.The car was sold about January 5, 1967. Afterthe car was sold, according to Dreiling, it was found that"it smoked and used oil something terrible." Although thecar had been sold without a guarantee, Dreiling decidedto repair the engine "to keep a customer happy."It is fairly apparent that the engine in the Sichler Ford,3 or 4 years old in January 1967, was not in the best ofcondition.33We do not know the mileage on the enginebut it was probably substantial. The record discloses thatitwas a V-8 engine and Shepard described it as a "hot"or "souped up" engine. This indicates an engine of highhorsepower and high compression. When such an enginereaches the age and condition of the Sichler Ford, thereare a great many things that can be done or not done in arepair operation, depending on to what condition it isdesired that the engine be restored and how much youwish to spend on parts and labor. 34Dreiling's decision to repair the Sichler Ford enginewas transmitted to Shepard, the mechanic, by a workorder, written up by Billington, the service manager.35The work order said to overhaul the engine. Such anorder is rather general since a complete major overhaulwould be equivalent to rebuilding the engine whereassimply installing new piston rings could also qualify as anoverhaul.Shepard tore down the engine. This means in substancethat he removed the cylinder head and the oil pan,possibly the manifolds, so that the internal parts of the en-gine could be viewed. Shepard concluded that the engine21We have discussed this aspect at an earlier point.31 In addition to the various evidence concerning the January 5 speechpreviously considered,we mention that Respondent'scounsel, inquestioning Dreiling about Company Blue Cross contributions, asked:Q.Did you, ever at any time threaten to stop that?A.At the one meeting right after the election.31Respondent's counsel asked Dreiling,Q.Did you, on or about the 5th of January of 1967, tell the em-ployees or any of the employees that the three who voted for theUnion were responsible for whatever happened from then on.A. I don't know how I said it.Q.You what?A. I don't remember exactly howI saidit; I get a little carriedaway; I don't know.32As testified to:Q.What date was this last?A. Tom Johnsonon, 3-8 ...."The basicinternal combustion engine has been manufactured,repaired, and used in this country and all over the world for over 50 years.It is still used in about 99 percent of the cars today. The basic engine hasremained the same although it has been refined and developed over theyears. The basic mechanical elements of the engine are so well known andso well documented in many manuals and textbooks that we have takenofficial notice of these mechanical principles in our consideration of theevidence pertaining to the Johnson, Sichler, and Howard repair incidents.34 The old engine can be removed and a new engine can be bought fromthe Ford factory (in the case of this car) and installed. This is very expen-sive.Or a remanufactured engine, a used engine that has been completelyrebuilt in a factory engaged in such work, can be bought and installed. Or,various parts may be replaced in the car engine and various operationsmay be performed thereon What parts and what operations are chosen inthe last-mentioned situation depends upon the considerations mentionedabove in the text.as Billington was not a mechanic but he had been in the business for asubstantial period of time at Bill Dreihng Motors and then withL. J. Dreil-ing in 1966. 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDcylinders should be rebored because of excessive wearand the pistons "were terribly loose." Shepard so advisedDreiling but the latter said, no, stating that he did not wishto spend that much money on the job.36 Shepard then in-stalled new piston rings, connecting rod bearing inserts,main bearing inserts, and had the valves ground. Theforegoing probably is an average overhaul and Dreilinghad given a clear indication that he did not wish to investtoo much in the Sichler Ford. Indeed, since Dreiling wasunder no obligation to overhaul the car, any repairs were,in effect, deductions from his profit on the original sale.We have no criticism of Dreiling's position but the factremains that the Sichler Ford left the shop with manythings undone if its engine thereafter was expected to berelatively trouble free.Aside from Dreiling's not unreasonable make-do policyin the circumstances of the Sichler Ford, this policy wasthe general policy of the shop even on repairs for whichthe customer was paying. This, too, as explained byDreiling,was not unreasonable. Thus, if a customerbrought in a car for repairs, some shops would, by in-stalling all new parts and performing all possible opera-tions, run the bill to a high amount. Dreiling, out of con-sideration for the customer and believing that customerswere unhappy with such high bills, followed a policy, ashe described it, of being "fair and get the customer by asreasonably as possible. . . ." This commendable policyinvolves some risks, of course, on the matter ofcomebacks. But it was the policy of the shop and was set,not by a mechanic like Shepard, but by Dreiling. Absentsuch a policy of reasonable make-do regarding repairs,the easiest and simpliest course for an hourly paidmechanic was to maximize the extent of the repair job. Bymaximizing, the mechanic insures more hours of work forhimself.Moreover, maximizing would include putting innew parts wherever possible and thus give greater as-surance against comeback. A mechanic operating undera make-do policy, such as was the case with Shepard, ob-viouslywas subjected to the risk of comebacks.Presumably, an employer, who laid down this type ofmade-do policy, realized that there was a degree of riskinvolved regarding comeback but apparently was willingto assume the risk. Comebacks following repairs, after all,are not a unique phenomenon as almost any owner of acar, television, radio, washing machine, dishwasher, airconditioner, lawnmower, or other appliance can testify.After the Sichler car was overhauled in early Januaryby Shepard, as described above, it was returned to theshop on January 30 or 31, 1967. Oil was found to be leak-ing at the rear of the intake manifold. Shepard was not inthe shop at this time since his hours had been cut to a totalof 35 for the entire 2-week period ending February 4.Cyril Dreiling removed the intake manifold from the en-gine and found that the manifold gasket was not seatedproperly, thus causing the leakage of oil. Dreiling testifiedthat this job involved about 8 hours of labor and $24 ingaskets.37 Cyril did not testify as to the time he spent onthe job or as to the cost of the gaskets used. Dreilingtestified that when Shepard came back to work, sometimearound the middle of February 1967, Dreiling mentionedto him the fact that the Sichler Ford had come back withan oil leak at the rear of the engine during Shepard'sabsence and that Cyril Dreiling had fixed it. Dreiling saidto Shepard that the repair cost $40 and took 8 to 9 hours.Cyril Dreiling testified that, on the Ford, the intakemanifold is installed over a gasket that runs all the wayaround, front and rear. The witness stated that the gasketis "a little thin gasket" that is placed on a narrow metalstrip and "if that happens to slip off when you are puttingthe manifold on there, why then it leaves a gap" throughwhich oil will leak from the engine. Cyril stated that therewas a standard installation procedure, to wit, you "put thegasket on there" and then place the manifold over it. BothCyril and Shepard agreed in their testimony that themanifold on this car was very heavy and that, in maneu-vering it into position on the engine and over the "thingasket," it was possible for the gasket to slip out of itscorrect position. Cyril expressed the opinion at the hear-ing that the gasket on the Sichler Ford manifold musthave been installed faultily by Shepard when he over-hauled the engine on January 5. Cyril's testimony in-dicates that in his view the faulty installation probably oc-curred by reason of the gasket slipping out of position asShepard placed the manifold over it.Shepard states that the oil leakage that occurred on theSichler car on the aforementioned occasion could havebeen caused by the gasket slipping while the manifold wasbeing installed; or the gasket could have been moved orforced out of position by blow-by from the engine, theblow-by being attributable to the worn condition of thecylinders and pistons.There appears to be no question that oil was leakingfrom the car and that the gasket was out of its proper posi-tion on January 30. We are prepared to accept CyrilDreiling's opinion that the gasket slipped out of positionwhen installed during the overhaul performed by Shepardon January 5. It was Shepard's responsibility to installthe manifold and gasket correctly. 38Dreiling had testified that all mechanics make mistakeswhich is obviously a correct observation. The implicationis that some mistakes are tolerable. The implication ofDreiling's testimony that he discharged Shepard because36When the cylinders in an engine, a series of eight round holes in theengine block, are worn, the pistons that move up and down in the cylinderdo not fit snugly in the cylinder and this is also true of the piston rings. Thepistons themselves, in an old car, will also have undergone some wear. Allthese factors can affect compression and oil consumption. Respondent'srepair shop and most others do not have the equipment to rebore an en-gine.Reboring, therefore, entails removing the engine from thecar,takingit to a machine shop for reboring, getting the rebored engine after a halfday or morein the machine shop, and installing it inthe car. The labor in-volved in removing and reinstalling an engine is considerable and themachine shop,of course, charges for the reboring. A rebored enginerequires new pistons and piston rings37 Cyril Dreiling's rate was $2.70 per hour, therefore, under Dreihng'sfigures, there was $21.60 in labor and $24 in parts or a total of $45.60.31What has been troublesome to us is that if the gasket was out of posi-tionat the time of installation on January 5, the oil leakage would beginimmediately. A direct leak like this would be directly reflected in the car'soil consumptionand this would occur right after the January 5 overhaulSichler was evidently quite alert as far as bringing the car back to Respond-ent when it used oil. Dreilmg testified that after he sold the car to Sichler,the latter brought it back to the shop "many times" because itwas usingoil.Respondent finally overhauled the engine on January 5, as describedabove Thecarpresumably began using oil immediately thereafter if themanifold gasket had been installed improperly by Shepard. Yet, it is al-most a month later before Sichler brings back the car, a fact more con-sistent with the theory that the gasket moved or was moved by some con-dition subsequent to its installation and that, with this postinstallation oc-currence, the oil leakage began, and the car was then brought to the shopby Sichler. L. J. DREILING MOTORS CO., INC.547of comebacks on the Sichler Ford and the Howard Truckis that some mistakes are not tolerable. We agree thatsome mistakes are not tolerable. The question at thispoint is whether Dreiling regarded the comeback over theSichler gasket, above, as a serious dereliction onShepard's part or was it used as a convenient pretext in aplanned buildup in a pattern of discrimination againstShepard that included, in the period following the elec-tion,Dreiling's expressed resentment against those whohad voted for the Union and the discrimination againstShepard on the matter of uniforms, hours of work, and thegeneral reprisal of the immediate discontinuance of cof-feebreaks.One indication of the motivation involved is that, in ouropinion, both at the hearing and to Shepard, in February1967, Dreiling exaggerated the cost of the Sichler gasketcomeback.We credit Shepard's testimony that theremoval of the manifold and the replacement thereof withthe gaskets would not involve more than 2 or 2-1/2 hours'work. Dreiling gave the figure of 8 hours work. The workwas performed by an experienced and competentmechanic, Cyril Dreiling, and, as indicated, we creditShepard.35We also are of the opinion that Dreiling exaggeratedthe cost of the gaskets. He gave the figure as $24. I do nothave access to the price list of various automobile partsdealers. However, there are available the prices of one ofthe largest national retail merchandisers in the UnitedStates, Sears Roebuck and Company. We take officialnotice of the Sears catalog, Spring-Summer 1967, inwhich 74 pages are devoted to automobile parts and ac-cessories.At page 862 of the foregoing, intake manifoldgaskets for 1958-65 Ford (for engines of 332, 352, 390,406, and 427 cubic inches) are priced at $1.45. Theshipping weight is 8 ounces. We believe that the aboveproducts can be regarded as of average good quality andthat Respondent, being in the car repair business, canprobably purchase automobile parts from its suppliers ata price equal to, or probably lower than, Sears' retail pricetomail order customers. However, for the purpose ofdiscussion, we will arbitrarily double the above gasketprice to $2.90. This, plus Cyril Dreiling's labor at $2.70per hour for 2-1/2 hours, gives a total of $10.65 for theSichler Ford gasket comeback. The figure by Dreilingwas $24 for gaskets, plus 8 hours labor or a total of$45.60.The comeback repair was at no cost to thecustomer so profit mark-up is absent.40Quite clearly, an employer may discharge an employeefor or consider as one of the elements in a decision todischarge an employee the fact that the employee has acomeback on his work. This is true regardless of the costof the comeback. However, our interest in Dreiling's ap-parent exaggeration of the cost of the Sichler comeback,above, is the manifestation thereby of a discriminatorydisposition toward Shepard and a disposition consistentwith the other instances cited earlier herein of discrimina-tion against Shepard.In addition to the Sichler Ford matter, Dreiling citedtheHoward Electric Company truck comeback as thereason for Shepard's discharge. Howard had over 100trucks and Dreiling testified that he had the repair workon these trucks which involved a monthly account in theamount of $1400 - $1500.Before considering the Howard truck incident, somecomment is in order regarding Cyril Dreiling, in additionto what has previously been said about his background.Although not a supervisor, Cyril was, in effect, Respond-ent's chief mechanic. In addition to being Dreiling'sbrother,Cyrilwas the most mature and experiencedmechanic in the shop. When there was a question abouta mechanical matter of car or truck repair, Cyril was con-sulted.Cyril testified that Shepard consulted - himfrequently.A Howard truck was brought to the shop on January21, 1967. Billington states that the work order heprepared provided for engine overhaul and to checkpower steering and the winch on the truck. Shepard wasassigned the job. Apparently the power steering andwinch were all right, or if there was anything wrong onthese scores, he corrected it. This conclusion followsfrom the fact that, on a subsequent return of the truck, thesteering and winch were found to be satisfactory. As tothe prospective engine work on January 21, Shepard toredown the engine. Cyril testified that Shepard spoke tohim about the condition of the engine. Cyril states thatone cylinder was found to be gouged and that the pistonwas bad. There was a discussion whether the engineshould be taken out for reboring of the cylinder. The deci-sion by Cyril was not to do the foregoing but to hone thecylinder and install an oversize piston in the damagedcylinder.41 Both Cyril and Shepard checked the conditionof the crankshaft with a micrometer to ascertain the con-dition of the throws or journals of the crankshaft .42 Closetolerances are necessary on the throws or journals of thecrankshaft since the rod and main bearings fit onto theseportions of the crankshaft. If the crankshaft is flat or outof round, it is necessary that it be ground with specialequipment in, or from, a machine shop. Very few garageshave such equipment or the men competent to operate it.Respondent used an outside machinist for such work.The question of when a crankshaft should be reground isamatter of judgment arrived at when the mechanicchecks the crankshaft with a micrometer. In any event, itwas decided on January 21 not to have the Howardcrankshaft reground. Cyril testified that he expressed theview that the rod and main bearings on the truck shouldbe replaced.43We are satisfied that the above decisions as to the ex-tent of the work to be performed on the Howard truckand the things to be done and not to be done thereon werebasically the decisions of Cyril, the senior or chiefmechanic, whom Shepard consulted by reason of Cyril'sexperience and status.39 Shepard had removed and installed the manifold and gasket onJanuary 5. Cyril did the job on January 31, and gave no testimony as tothe length of time involved4°Notwithstanding our opinion regarding the approximate cost of theintake manifold gasket, we make no finding thereon and confine our find-ing to the fact that Dreiling exaggerated the amount of labor involved.41As elsewhere explained, reboring involves removal of the engine andthe use of special equipment. Reboring, in effect, cuts out all defects in theexisting cylinder and makes a new, albeit larger cylinder. A hone is an at-tachment to an electric hand drill. It is used while the engineis inthe vehi-cle.The hone rotates in the cylinder and smoothes out minor defects butdoes not have the capability of a reboring machine whichcan, as in-dicated, cut out a new cylinder.41 The expression is "to `mike' the crankshaft." The transcriptreproduces this as, they "mucked" the crankshaft. Phonetically, the termis closer to "mike" than to "mick."43 The crankshaft checking necessarily involved disconnecting thebearing caps and the condition of the bearings became thereby visible.336-845 0 - 70 - 36 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt the hearing Shepard testified thaton anengine over-haul situation such as existed on the Howard truck onJanuary 21, the oil pump should be replaced in order toinsure successful future performance. The oil pump is anessentialfactor inpumpingoil to the bearings and so forthin the engine and replacing the existing oil pump in an en-gine overhaul certainly is good insurance for subsequentsuccessful performance of theengine.Cyril of courseknew as much, if not more, about the function of an oilpump as did Shepard. Replacement of the oil pump, un-less it iscompletely inoperative is, once more, one of thethingsthat can be done during an engine overhaul or canbe left undone, depending on the policy of the repair shopunder all the circumstances. The condition of the oilpump during an overhaul can only be determined byremoving it from within the engine, dismantling it, andascertaining the condition of the parts thereof. NeitherCyril nor Shepard checked the oil pump on January 21nor did they discuss its checking or replacement. Asstated, both mechanics were undoubtedly aware that theoil pump aspect, like the question of reboring a cylinderor cylinders or grinding the crankshaft, was somethingthat could have been done or notdone,depending on howextensive an overhaul the shop wished to do.44It is our opinion that the evidence warrants the conclu-sion that on the Howard overhaul on January 21,Respondent followed its policy of what it consideredreasonable make-do. This does not necessarily mean thatthepolicydetermination reflected incompetency ornegligence,but it did mean that in not doing all the repairoperations that, not unreasonably, could have been done'to insure against further trouble, Respondent was takinga calculated risk. In some suchsituations, the risk mighthave been proved to have been calculated correctly but,in others, the risk could result in a comeback. As Dreilingtestified, the shop performed repairs on the Howard truckon January 21 for which it charged the customer $265 butit could have replaced various parts and performed opera-tions that, according to Dreiling, could have run the billto $600. Dreiling gave this testimony in explaining theshop's reasonable make-do policy toward customers.The end result of all this was that theengineoverhaulon the Howard truck performed by Shepard on January21, after consultation with Cyril, and, basically, withCyril's advice and direction, consisted of honing onegouged cylinder; replacing the piston in that cylinder;placingnew pistonringson all pistons; replacing rod andmain bearing inserts;having the valves ground at an out-side machine shop. The oil in the engine was of coursedrained out and replaced with new oil. A new oil filterwas not installed because, according to Shepard's uncon-troverted testimony, Billington told him not to replace theoil filter.45Operations neither prescribed by Cyril norperformed by Shepard were: neither the gouged cylindernor other cylinders were rebored; only one piston wasreplaced; the oil pump was not replaced; the crankshaftwas not reground; there is no evidence that the connect-ing rods were aligned and new wrist or piston pins in-stalled.While there are other things that could have beendone, the ones mentioned as not being done, bore a closefunctional relationship to the limited overhaul that wasperformed and their omission was a calculated exerciseof judgment dictated by shop policy.Dreiling testified that, upon completion of the January21 overhaul, since "one cylinder was scorred just a little"411 "We" told the Howard people "that it would usea little oil through that one cylinder, trying to take theblame off our back." That is, Respondent was aware thatthe overhaul was of a limited nature and that the per-formance of the engine would leave something to bedesired; and, in order to protect Respondent from sub-sequent complaint from Howard regarding the engine,Respondent told Howard, when Howard picked up thetruck, that Howard could expect less than perfect per-formance owing to the scorred cylinder (which had notbeen rebored, a fact not mentioned).The Howard truck was returned to Respondent onMarch 14:Billingtontold Shepard to check theengine.Dreiling states that "we" checked the truck. An oil leakwas found to exist at the rear lower part of the engine andShepard removed the oil pan from the underside of theengine. It was found that the rear main bearing had beenburned out and the rear main oil seal had been knockedout.47Dreiling testified that, when the rear main oil sealwas kicked out, the truck apparently had lost oil and ithad to be towed to the shop. Dreiling also testified thatthe Howard people told him that, possibly, at some timeafter the January 21 overhaul, they might have run thetruck with insufficient oil.48Cyril, as well as Shepard, looked at the engine afterShepard had removed the oil pan. They observed theburned out rear main bearing and the smashedoil seal.Cyril "miked" the crankshaft with a micrometer andrecommended a new rear main bearing and a new rear oilseal.The journal on the crankshaft on which the rearmain bearing rested was also reground at the same time.4944Cyril's awareness of the oil pump aspect is not denied and histestimony implies that he was aware of it since he testified that "I am notquite sure whether we put in an oil pump at that time or not"Shepard'stestimony and Billington's, as well as other evidence,satisfied us that theoilpump was not replaced on January 21 and that ifCyrilhad toldShepard to replace the pump, the latter would have done so as he replacedthe bearings at Cyril's suggestion.Shepard was paid by the hours heworked;he was working very few hours in the period after January 5 andif he was told to replace the pump or felt that he could determine the pol-icy as to the extent of the overhaul he probably would have done as manydifferent tasks in the course of the overhaul as possible.45 The oil filter is attached to the outside of the engine.It is commonlyreplaced when oil is changed and is a minor operation quite generally per-formed at a filling station.The function is to filter dirt or particles from theoil so as to prevent abrasion of the bearings and other parts of the engine.The oil pump,on the other hand, is within the engine and cannot bereached unless the oil pan under the engine is removed.On an overhaul,such as occurred on January 21, the oil pan of course had been removed.48We have described the facts relating to this cylinder,including thefact thatCyril decidednot to have the cylinder rebored.41Cyril testified that the rear main bearing takes the major thrust of theengine In short, the power of the engine rotates the crankshaft and thebearings are attached to the crankshaft. The principal power from thecrankshaft goes out the rear, on the rear main bearing,and is ultimatelytransmitted to the drive shaft and the rear wheels.48 Billington states that there was plenty of oil in the truck on March 13.This, of course, even if true does not establish that, in the month and a halfsince the overhaul, the truck had always been run with sufficient oil. It isunlikely that the customer, Howard, would have admitted to the possibili-ty that it had run the truck with insufficient oil unless there was some basisfor such an admission.Possibly, after the truck developed an engine noise(which would occur because of the burning out of the rear main bearing,plus an accompanying loss of oil because of the condition of the bearingand seal), the Howard people found that the oil was low or absent and hadadded oil in an effort at correction before bringing the truck back toRespondent for repair.41There are separate journals on the crankshaft on which each bearingrests.The main bearings are rear, center, and front with a series of rodbearings interspersed at regular points. L. J. DREILING MOTORS CO., INC.549Shepard then installed a new rear main bearing and oilseal.As far as appears this stopped the oil leak. AsBillington testified, "we just replaced the bearing ... we[had] told him [Shepard] if that fixed the [oil] leak, goahead and replace it." The reference "we" and otherevidence of participation is indicative that on the Howardtruck and on other repair jobs, including the Sichler Ford,there was joint consultation and participation regardingthe repairs to be made, involving Cyril, Billington,Shepard, Dreiling, in varying degrees, with Shepard per-forming the actual repair work. There was no charge toHoward for the repairs.At the hearing, Shepard mentioned various reasonswhy the rear main bearing might have burned out. Thetruck might have been run with insufficient oil; the truckmight have been run too hard too soon after the overhaulon January 21; the bearings might have been of poorquality (at the January 21 overhaul Shepard had toldBillington that he did not like the quality of the bearingsfurnished to him for installation); the new bearing thathad been installed on January 21 might have been in-stalled improperly. But, as to the latter, Shepard statedthat there was only one way to install the bearing and toinstall it improperly, i.e., backwards, it would have beennecessary to force the bearing in. There is no evidencethat the bearing had been installed improperly. For amechanic of Shepard's experience, the installation of abearing was a task that he undoubtedly had performeddozens or hundreds of times. We do not believe that thebearing was improperly installed or that Respondent hadsuch a belief.About 30 days later, April 13, 1967, the Howard truckwas returned to Respondent's shop. Billington toldShepard to check the oil pressure and check on an enginenoise. The oil pressure was found to be low. Shepard toredown the engine and found that a connecting rod bearinghad burned out. He consulted Cyril and the latter lookedat the burned out bearing. It was decided that the throwor journal on the crankshaft supporting the burned outbearing should be reground and the grinding was per-formed by an outside mechanic who specialized in suchwork. New bearing inserts were then installed by Shepardto replace the burned out bearing. A new oil pump wasalso installed by Shepard as directed by Billington. Thiswas the extent of the repair work on the Howard enginewhose history in the shop indicated that its condition wassuch that Respondent's policy, at least on this engine, ofmake-do and patch work repair was quite evidently notgoing to obviate recurring comebacks.Cyril Dreiling states that on April 13 he suggested thatall the bearings be removed and checked but he did notknow whether or not this was done. We doubt thistestimony for several reasons. Cyril testified that, regard-ing the burned out rod bearing, "we" had the throw onthat portion of the crankshaft ground and replaced the rodand bearing. Since an outside mechanic had to come in togrind the crankshaft and since he was paid for what heperformed, he shop was aware what grinding this manwas told to, do and what work he performed or did notperform. The only grinding that could be performed onthe crankshaft was on those throws or journals fromwhich the bearings had been removed. The burned outbearing, as Cyril and others in the shop knew, was theonly bearing removed. If the shop contemplated the pos-sibility of crankshaft grinding on other journals, the otherbearingswould have been removed to expose thecrankshaft journals to checking. And if the bearings wereremoved, they necessarily were exposed to inspection.Since the engine was already torn down, the removal ofthe other bearings would have been a relatively easy andbrief job. But none of these things were done and, in ouropinion, were neither directed nor suggested. The shopordered an outside man to come to the shop and grind onejournal. This is what he did and the shop, including Cyril,Billington, and Dreiling knewit.50If Shepard had beendirected to check all of the other bearings he would, in ouropinion, have done so since he was paid for his time andhis hours had been drastically reduced. If the shop was in-terested in having the other bearings checked, Shepardwould have been directed to do the work and, when thebearingswere taken down, they would have been in-spected by Cyril and others in the shop to decide whetherparticular bearings, or which ones, should be replacedand should have their crankshaft journals ground whenthe crankshaft man came to the shop to grind the journalfor the burned out bearing.What occurred, in our opinion, was a shop policy deci-sion, involving Dreiling, Cyril, and Billington. Shepard'srole was to tear down the engine and discover the im-mediate problem. The minimum repair was to grind thatcrankshaft journal and to install a new bearing. Howmuch more the shop wished to spend on the repair, inlabor and materials, was a policy decision by the shop andnot by Shepard. The latter was being paid for hourlylabor, and new parts, of course, did not come out of hispocket.As with the March 14 repairs, the April 13repairs were being done by the shop without charge to thecustomer since the shop had overhauled the engine onJanuary 21 for $265. Dreiling described the situation andmakes it clear that shop policy was determinant as torepairs on April 13 as had also been the case previously.According to Dreiling, when asked at the hearing whetherthe mechanic assigned to a job was given a general man-date to do whatever was needed on the motor,We don't have a large operation out there. It is asmall one, and usually, [when a vehicle comes intothe shop],they[Cyril,Billington,Shepard] just talkto each other andtheysay, well, like on this one here[theHoward truck burned out bearing incident onApril 13],weturned theonethrow [on thecrankshaft] ; we realized we were going to have topay for everything so we were going to go, try to getback, being it was a come-back,we were going to tryto get back[to get by],naturally as cheap as possi-ble ....[the shop wanted to make the minimum in-vestment in time and labor on this come-back job andthis is what was done; it was a policy decision, ulti-mately set by Dreiling, plus Cyril and Billington,with Shepard being primarily the performer of thework decided upon].Respondent's policy of endeavoring to get by "as cheapas possible" on the Howard truck comebacks was alsotrue as to the Sichler Ford comebacks.In the matter of these two vehicles, Respondent's pol-icy did not work out very well. After the April 13 repairof the Howard truck involving the one rod bearing, thetruck went about 2 miles after it was taken from the shopby a Howard driver. The truck broke down and wasreturned to Respondent's shop evidently on April 14.Billington states that it was the day after the rod bearing10Dreiling testified that "we" had one throw turned (ground). 550DECISIONS OF NATIONALhad been installed by Shepard.Apparently,Shepard hadbeen already discharged and did not participate inanything that occurred when the truck was returned thelast time. Dreiling states that on this last return to theshop, the motor was taken down and it was found thatanother rod bearing had burned out. This was an admit-tedlydifferent rod bearing than the one replaced byShepardon April 13under the circumstancespreviouslydescribed.At thehearing,Dreiling opined that Shepard mighthave left the caps loose on the bearing and that thiscaused the trouble.However, this was not the bearing onwhich Shepard worked on April 13 so there appears tohave been no reason to conclude that he left the capsloose.51 Indeed,at another point, Dreiling states thatShepard, onApril 13, shouldhave taken down and in-spected all the bearings,implying that he did not do soand consequently had no occasion to do anything pertain-ing to the other bearing caps either as to loosening ortightening.Cyril,who tookdown the engine on its lastreturn to the shop,testified that,as to the particular bear-ing that failed after the truck left the shopon April 13, hefoundthatthe two bearing inserts had been worn so thinthey were like a "knive edge" and that one had slipped ontop ofthe other.He testified that it was also found whenthe other bearings were removed that three or four werebadly worn.As Cyril indicatedand as appears to be thefact,the above conditions did not occur overnight but ex-isted on April 13 when the previouslydescribedmake-dopolicy ofreplacing only the one burned out bearing wasprescribed by the shop and executedby Shepard. Cyrilsays nothing about improper installation and there is noevidence that he made any such comment to Dreiling. Hisconclusion was, "the only thing I can thinkof' was thatthe "bearing must have been bad...itmust have beenwornprettybad ... it must have went out, got too loose."In any event,after Cyril's examination,abovedescribed,the patching and make-do measures were abandoned.Respondent removed the old engine from the Howardtruck and replaced it with an entire engine block. Inretrospect,at least,either this measure or more extensiveearlier repairs, might have been a better course than thatwhich had been dictated by Respondent's shop policy ofminimum repair.52The last chapter on the SichlerFordconcerning whichRespondent's shop repairpolicyhad been the same aswith respect to the Howard truck,occurred on April 13,the day when the Howard truck's burned out rod bearinghad been replaced.The Sichler car was in the shop thatday. Shepard was directed to check the compression. Hedid so and found no compression in one cylinder and lowcompression in another.He reported this to Billington aswell as his opinion that the engine had either a bent pushrod or a loose valve.Billington consulted Dreiling and thelatterdischarged Shepard,saying that he could nottolerate any more come-backs, citing the Sichler Fordand Howard truck comebacks.53Without repeating the detailed description and analysisof the facts pertaining to the Sichler and Howard vehi-cles, it is our opinion that the evidence establishes thatthe one instance in which Shepard performed his work ina deficient manner was early in January when he over-51The bearings are held in position in the crankshaft journal by twoheavy metal caps or collars that are bolted to the connecting rod.52After the Howard truck affair,Respondent's businesswith thiscustomerdeclined drastically.LABOR RELATIONS BOARDhauled the Sichler Ford, and then only in a relativelyminor manner. In replacing the intake manifold, the thingasket under the manifold apparently slipped while themanifold was being installed. This resulted in the carbeing returned to the shop about 3 weeks later with an oilleak, where the above gasket had slipped from its properposition. Of course Respondent could have discharged amechanic because of the foregoing or for a lesser or noreason. But, in view of Shepard's long history of com-petent and reliable work with Dreiling, we do not believethat the gasket incident, under normal circumstances inRespondent's shop, would have led Dreiling to contem-plate discharging Shepard.We regard Dreiling's exag-geration of the costliness of repairing the gasket, both atthe hearing and in speaking to Shepard in February 1967,as indicative of a bias not normally to be expected if onlyobjective factors were involved. Dreiling admitted andeveryone knows that mechanics and other human beings,on occasion, do unsatisfactory work. An oil leak in a cardue to an improperly seated gasket cannot be regarded asa rarity, even in new cars, albeit everyone will agree thatgaskets should not be seated improperly on any car.The Sichler car was a 3- or 4-year-old-used car and theoverhaul that was performed on it early in January wouldnot have been performed by Respondent unless the motorwas in decidedly poor condition. This for the reason thatitwas a used car and had been sold without guarantee.Respondent performed the minimum repair at its own ex-pense, but, since this minimum was fairly extensive, it in-dicates that the motor's condition was poor. There werea substantial number of repair operations that were notperformed and many parts that were not replaced at thetime of overhaul. The omission of the foregoing made theperformance and reliability of the engine thereafterproblematical. There was a calculated risk involved as tothe possibility of future comebacks. Respondent hadyears of experience in the car repair business and wasaware of and took the risk. The risk was the result of apolicy decision by Respondent and was not the responsi-bilityof the mechanic, Shepard, who performed therepairs and the extent of the repairs pursuant to shopdirection. The replacement of the Sichler car push rodand rocker arm on April 13 had nothing to do withShepard's work on the car. The original overhaul in-volved neither of these parts although they might wellhave been replaced if a complete overhaul had not beensubordinated to the shop's make-do policy in the circum-stances previously described.The same conclusion, in our opinion, is warranted re-garding the Howard truck. If the facts regarding the truckare borne in mind, it is apparent that on the first occasion,January 21, the truck motor was in poor condition. Evenunder Respondent's limited and make-do policy, a $265overhaul was necessary. Admittedly, the overhaul couldhave been more extensive and it left many things undone.But this again was shop policy and not Shepard's. Theevidence does not establish that Shepard's repair work onthe truck was incompetent or negligent. A number of fac-tors, previously described, could have caused the rearmain bearing to fail on March 14. The evidence indicatesthat the most likely cause was that the truck had been runwith insufficient oil, as the customer admitted might have53 Billington testified that the Ford had no compression in one cylinderand that Cyril then installed a new push rod and rocker arm. The rockerarms of course have a direct relationship to the valves. L. J. DREILING MOTORS CO., INC.551been the case. Also, the oil pump had not been replacedat the January 21 overhaul and this would affect thesupply of sufficient oil to the bearing. We note that the oilpump was replaced on March 14, as well as the bearing.Further, the truck, as a commercial vehicle, may well'lave been subjected to severe usage after the overhaul,possibly by a number of different drivers of the HowardCompany with varying degrees of competency and senseof responsibility toward a vehicle not owned by them asindividuals.Much the same can be said of the burning outof a rod bearing on April 13 and another rod bearing soonafter Shepard replaced the first rod bearing pursuant toRespondent's make-do policy of getting by as "cheap aspossible" on comeback jobs. Indeed, the fact that the en-tireHoward motor had to be replaced on April 14, in-dicates: (1) this should have been done on January 21; or(2) the January 21 overhaul should have been much moreextensive than it was; or (3) the limited January 21 over-haul, plus possible severe and negligent operation of thetruck after January 21, caused the rear main bearing tofail as well as the subsequent failure of two rod bearings,with confirmation supplied by the fact that on April 14,almost all bearings were found to be severely worn (anditwas necessary to replace the motor), a condition thatcould not have been caused in a few days but probablyoccurred between January 21 and April 14. On January21, and thereafter, the extent of the repairs was dictatedby Respondent's shop policy and not by Shepard. Theevidence does not establish, in our opinion, that the repairoperations performed by Shepard were deficient.In view of Respondent's many years in the car andtruck repair business, we believe that Respondent wasaware of the facts described and analyzed hereinabove.We have presented the facts in detail because we regardit as a conscious oversimplification on Respondent's partto say that because there were comebacks on two vehi-cles on which Shepard worked, Shepard was thereforeknown to be responsible for the comebacks and wasdischarged for that reason. It is our opinion that Dreilingknew that Shepard was a good mechanic and a reliableone. Dreiling testified that Shepard "is a good mechanic"but said that "something happened to the man." What-ever happened, apparently did not happen until January1967, with the advent of the Union. Dreiling said he didnot know "whether he [Shepard] had lost faith in us, orwhat it was."The evidence reveals that this matter of faith and trustin Dreiling on the part of his employees was a pervadingfactor in Dreiling's attitude toward the idea of having aunion in the shop and in his attitude toward a union par-tisan, such as Shepard. In the preelection meeting withthe employees in December 1966, Dreiling's theme wasthat a union was not needed and that the employeesshould trust Dreiling and have faith in him. Indeed thiswas Dreiling's approach to Shepard and others in solicit-ing them to come to work with him in his new company inAugust 1966. After the union victory in the election,Dreiling bitterly told the employees that, by voting for theUnion (the three that did), they had showed that they didnot believe in him or in what he had said and showed theirlack of faith by voting for the Union. As previouslydescribed, Dreiling promised immediate reprisals, someof which were carried out as to the entire shop and somethat particularly affected Shepard.The very foreseeable consequence of the drastic cut inShepard's hours after the election was that he would quit,as Gonzales, in fact, did. In the biweekly pay periods,commencing with that ending on January 21, to theperiod ending March 4, a total of 8 weeks, Shepardworked a total of 76-1/4 hours or an average of 9-1/2hours per week. While the preferment to Cyril Dreilingon the matter of hours is understandable, a more equita-ble allocation of hours, albeit with the lion's share toCyril, would be expected, if an employee was interested,as a matter of pure self-interest, in retaining its othermechanic, Shepard. The facts would indicate that Dreil-ing had minimum interest in whether or not Shepard quitand he was probably surprised that Shepard did not leave.This attitude is surprising in one way but is understanda-ble from another point of view. Respondent apparentlydid not contemplate operating with only one mechanic,Cyril.Why, then, the apparent lack of concern withwhether Shepard left or not? The answer is that Dreilinghired Weber early in January when he knew that he wasgoing to cut back on Shepard and others. And whenShepard finally left in April after being discharged, Webercame back and worked substantially full time as con-trasted with the approximately 12-1/2 hours a week thatShepard worked in the approximately 2 weeks prior toWeber's return, when, after his return, Weber immediate-ly worked 73-3/4 and 102-3/4 hours.54Since Shepard did not do the foreseeable thing, namelyquit,Dreiling then turned his attention to Shepard's al-leged incompetency and for the first time in nearly 9 yearsof the association of the two in automobile repair, Dreil-ing found alleged culpable deficiencies in Shepard's per-formance regarding repair work. These alleged deficien-cies pertained to the Sichler and Howard vehicles, previ-ously described, and occurred in the period betweenJanuary 21 and April 13, 1967.Shepard testified that at the first contract negotiationmeeting, February 15, 1967, at which Waggoner andShepard were present for the Union and Dreiling for theCompany, various matters were discussed. Among otherthings, Dreiling asked Waggoner on what grounds an em-ployee could be discharged and whether employees couldbe discharged for comebacks. Waggoner apparently didnot answer the questions directly but said, in effect, thatan employee should receive a formal warning at somepoint and should not be discharged unless such a warningwas given.As has been indicated at an earlier point, it was at thefirst contract negotiation meeting, on February 15, thatDreiling learned that Shepard was the union shop stewardand that he would participate in the negotiations. At thisfirstmeeting and at the second meeting on March 2,1967, Dreiling challenged Shepard's right to be present asa representative of the employees. These facts are notdisputed.Waggoner testified that early in March 1967 Dreilingtelephoned him and asked what he, Dreiling, could doabout two of his employees, Shepard and Jackson. Dreil-ing said that the work of the two men was not good; thatJackson's work was sloppy and that there were two orthree comebacks on Shepard. Dreiling said he could notstand comebacks but, according to Waggoner, Dreilingdid not indicate that he was going to take any definitive54 The indifference of Dreiling to whether or not Shepard quit began im-mediately after the election and before Dreiling had raised any question asto Shepard's competency 552DECISIONSOF NATIONALLABOR RELATIONS BOARDaction.Waggoner states that he told Dreiling that thelatter would have to do what he felt was necessary.Around March 27, Waggoner states that he receivedanother telephone call from Dreiling. Dreiling said that hethought he should discharge Shepard because "he did nothave the work there for him to do" and that Shepard wasonly getting "a day [of work] now and then." Dreiling ex-pressed himself as feeling that "Shepard was too good amechanic for these few hours" and indicated that if he,Dreiling, discharged Shepard, the latter "could go someplace else and get a good job." Waggoner replied that thiswas not the way to go about it but that Shepard should beallowed to make up his own mind whether to leave or not.At the hearing, Waggoner stated that Dreiling gave noreason why he wanted to discharge Shepard other thanthe paucity of work available to Shepard and that thedischarge would be, in effect, a favor to Shepard, whocould then go out and get a good full-time job.At the hearing, Dreiling did not address himselfdirectly to the foregoing testimony of Shepard and Wag-goner and we credit the substance of their testimony. Wealso credit Dreiling's testimony which was, in effect, that,onMarch 9, 1967, he telephoned Waggoner aboutdischarging an employee. Waggoner told him that the em-ployee or employees should first be given a formal warn-ing about his poor work or whatever the deficiency mightbe.55Thereafter, onMarch 9, 1967, Dreiling said toShepard, "I guess I have to give you a formal warning onrepeat work [comebacks]. There is just no way I can af-ford to have repeat work." Dreiling states that he specifi-cally told Shepard what work he was referring to, theSichler Ford and the Howard truck jobs. Shepard said`'okay. "5sThere can be little doubt, in our opinion, that theevidence warrants the conclusion that, after the election,Dreiling wished to be rid of Shepard. We have discussedthe cut in hours and other matters at an earlier point. Theforeseeable consequence of such action by Respondentwas that Shepard would quit. But he did not do so. Dreil-ing then began speaking to the union representative aboutdischarging an employee for comebacks, sounding outWaggoner, on the matter and apparently hoping that Wag-goner would raise no objection and would, in effect, ad-vise or tell Dreiling how to go about a discharge. Wag-goner advised Dreiling that he should first warn the em-ployee of his deficiencies. Dreiling then gave Shepard a"formal"warning on March 9. Several weeks laterShepard was still an employee, nothing having occurred,apparently, in the interim after the March 9 warning, thatpresented a reason for discharge. Dreiling then took aslightly different tack in his manifest interest in getting ridof Shepard. About March 27, Dreiling told Waggonerthat he thought he, Dreiling, should discharge Shepardbecause he had been able to give Shepard so few hours ofwork and Shepard was too good a mechanic to be work-SsDreiling testified on this matter at various points in the hearing. Atearlier stages of the hearing he referred to the date of March 9 or April 9but it appeared that the witness believed that the date was March 9. At alater stage of the hearing, after being advised by counsel to consult hisnotes,Dreiling states that he had talked to Waggoner on the telephone thesame day and the "Formal warning [to Shepard] was March 9, 4:15P.M"56 In view of what Dreiling had said at the January 5 meeting, after theelection, and the reprisals that followed, it was probably assumed byShepard that he could expect less than friendly treatment from Dreiling.Dreiling asked for no explanation and gave his formal warning Theresponse of "okay" was as appropriate as any other under the circum-stances.ing so little.Dreiling, in effect, proposed that he would bedoing Shepard a favor by discharging him, since Shepardcould then go out and secure a full-time job. Waggoner,however,toldDreiling that Shepard himself should de-cide whether he wanted to leave or stay.It is apparent thatfrom February15 toMarch 27,Dreiling was sounding out Waggoner on the matter ofdischarging an employee.There wasan effort to secureeither Waggoner's concurrence on discharges or to securehis views on the steps to be taken to accomplish or topave the way for discharge.If Waggoner concurred on aground for discharge as mentioned by Dreiling,such ascomebacks,or if Waggoner prescribed preliminary stepsand Dreiling followed the outlined procedure,then Dreil-ing, no doubt,expected that there would be no repercus-sion from the Union as a result of the discharge. TheMarch 9 warning was then made but Shepard was stillaround.Then the proposal to discharge Shepard in thelatter's own best interest was madebut thisbrought noconcurrence from Waggoner.Itwas apparent,therefore,that something more was required to get rid of Shepard.It is to be observed that the foregoing efforts to severShepard from Respondent's employ, including the formalwarning on March 9, occurred when the only comebackon Shepard was the January 31 improperly seated-gasketSichler Ford incident.57Yet, aswe have seen,Dreilingwas already far advanced in a manifest intentto be rid ofShepard.The pretextuous nature of the entire buildupagainst Shepard is shown by the fact that on March 27,after the Howard truck rear main bearing comeback,Dreiling spoke to Waggoner,not in terms of Shepard'sdeficiencies,but in terms to the effect that Shepard wastoo good a mechanic to be working part time and there-fore Dreiling was proposing to discharge Shepard in thelatter's own interest.58A carefulconsideration of all the evidence persuadesus that Shepard was discharged because of hisprominence in the Union and his adherence to, and ad-vocacyof, the Union.To Dreiling,Shepard's union ac-tivitieswere a manifestation that Shepard did not believein and trust Dreiling, who had made clear his oppositionto the Union and its supporters.As a consequence,Dreil-ing took various steps, previously described, to get rid ofShepard.It is our opinion that the alleged reasons fordischarge were pretexts and that, but forhis union activi-ties, Shepard would not have been discriminated againstand discharged.We find that the discharge of Shepardconstituted a violation of Section 8(a)(1) and(3) of theAct.The BargainingThe first meeting of the parties was on February 15,1967. At this and other meetings, Waggoner and Shepardwere present for the Union and Dreiling for the Respond-59On the evidence, the Johnson sparkplug affair can scarcely be dig-nified as a comeback for which either Respondent or Shepard had anydiscernible responsibility.58At one point in his testimony, Dreiling stated that he spoke "lightly"to Shepard about the March 14 Howard truck comeback. The "light"speaking, according to Dreiling, was because there was doubt thatShepard was at fault for the comeback. As we have previously shown indetail, the overhaul by Shepard was on January 21. The truck came backon March 14 with a bad rear main bearing. The circumstances,earlierdescribed, do not inculpate Shepard in any way and we believe Dreilinghad the same opinion L. J. DREILING MOTORS CO., INC.553ent.According to Waggoner, at the meeting on February15, Dreiling said that business was poor and he did notfeel that he could afford a contract. He asked that Wag-goner check the financial condition of the Company.There is no evidence that, on this or other occasions, theUnion asked for specific financial records or otherwisechecked the financial condition of Respondent. Waggonerproduced a sample contract and suggested that Dreilinggo over it and let him know at the next meeting whatDreiling's position was on the various articles. At themeeting,Dreiling questioned Shepard's right to bepresent and asked whether he had been elected by theemployees.Waggoner replied that the Union had ap-pointed Shepard as shop steward.The next meeting was March 2. Dreiling had a taperecorder set up at the meeting. Waggoner objected andDreiling put it away. Dreiling again questioned Shepard'sstatus as steward but this was about the extent of thematter on this aspect. The parties then went over theproposed contract. Dreiling objected to the provision thata purchaser of the Company would be bound by the con-tract, saying he could not bind any potential buyer. TheUnion-shop provision was discussed. Dreiling said thathe considered that it would be immoral for him to agree torequire his employees to join the Union. The partiesdiscussed checkoff of dues. Dreiling said he had a smallbusiness and had only one office girl and he could notagree to the checkoff because of the added expense. Theparties agreed on a recognition clause. Dreiling askedwhat he could do about an employee "who couldn't do hiswork properly," mentioning employee Jackson. Dreilingalso asked if Waggoner had checked on the financialstanding of the Company. Waggoner suggested that theyattempt to agree on contract language and that they "wor-ry about the finances when we got to it, those parts of theagreement," involving money. Dreiling suggested post-poning negotiations until September when he would havea better idea of what he could afford.59 Waggoner sug-gested that they take care of the noncost items first. After1-1/2 hours, Dreiling said his business was almost on therocks and he had to keep an appointment about a loan.On March 23, the parties again met. Dreiling said hehad failed to get the previously mentioned loan and sawlittle sense in further negotiations. He said, however, that"he guessed that he was required to do so" and negotia-tions continued. The parties agreed on a contract articleregarding discharges. They discussed job classificationsand pay. They reached agreementon onepart of the arti-cle relating to shortages in paychecks. Dreiling did notagree to pay weekly rather than the existing practicewhich was biweekly. Dreiling said that it looked as if hisbusiness would have "to fold." He said that he had toldhis employees who were working regularly that if theycould find other jobs they should do so. At the meeting,Dreiling advised Shepard that, if he found another job, heshould take it. The parties agreed to meet again on March30.Thereafter, Waggoner cancelled the March 30 meeting.He testified that he had gotten tied up in other negotia-tions. There have been no meetings since March 23 andthe Union had requested none. Waggoner testified thatthe reason for the foregoing was that he did not have timeup until about the time of Shepard's termination, April13.At that period, according to Dreiling there were onlytwo employees working regularly, Cyril Dreiling andGlenn.Waggoner testified that it seemed to him that,after the discharge, since Shepard was not even workingpart time, "our interest was quite disseminated in the bar-gaining unit." The witness also said that he had in mindthat, on March 23, Dreiling was very pessimistic abouthis ability to stay in business.As we understand the General Counsel's brief, he con-tends,inter alia,that Respondent's other unfair laborpractices support the contention that Respondent was notbargaining in good faith. We do not agree. The evidence,in our opinion, does not warrant the conclusion thatRespondent failed to bargain in good faith on a contract,upon request, from February 15, to, and including March23.We have previously found that certain unilateralchanges in conditions of employment were in violation ofSection 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAWAs found hereinabove, Respondent violated Section8(a)(1) of the Act by threatening its employees witheconomic reprisals because a majority of the employeeshad voted for the Union; Respondent violated Section8(a)(1), (3), and (5) of the Act by effectuating certaineconomic reprisals as previously threatened; Respondentviolated Section 8(a)(1) and (3) of the Act by economicreprisals against employee Shepard; Respondent violatedSection 8(a)(1) and (3) of the Act by discharging em-ployee Shepard on April 13, 1967; Respondent did notrefuse to bargain collectively with the Union regardingthe terms of a contract.THE REMEDYSince it has been found that Respondent has violatedcertain sections of the Act it will be recommended that itcease and desist from such conduct.In accordance with the provisions of the Act and theprecedents of Board and court decisions, it will be recom-mended that Shepard be made whole for his loss of pay byreason of the discrimination against him. More specifi-cally, itwill be recommended that Shepard be madewhole for his loss of pay from the commencement of thediscrimination against him to the date of an offer of rein-statement to his former or substantially equivalent job,less intermediate earnings. The period from the date ofdischarge, on April 13, 1967, to the date of an offer ofreinstatement requires no additional comment.As stated in our decision hereinabove, it is our opinionthat Shepard was also discriminated against in the periodfrom January 6 to April 13, 1967, with respect to work-ing hours. Since Shepard would have worked fewer hoursafter January 6 than he did in the period prior to January6 because of the poor condition of Respondent's busi-ness, the computation should be based on the followingformula: Shepard to be made whole for the difference inthe total hours he actually worked in this period and thetotal hours worked by Shepard and Weber in the periodbut excluded from the latter total are hours worked byWeber on his own customer's cars when Weber com-menced performing such personal customer work afterRespondent cut back on Weber's hours of work. For in-stance, using arbitrary round numbers in an example, ifShepard had 100 hours in January 6 - April 13 period,and Weber had 100 hours in the same period, but 50 of59Dreilingtestified that he madethe suggestionfacetiously. 554DECISIONSOF NATIONALLABOR RELATIONS BOARDWeber's hours were on his own customers'cars, Shepardshould be made whole for 50 hours. The rationale for theforegoing is based on the discrimination against Shepardand the hiring of Weber and the allocation of hours to himat the time when Respondent planned and put into effecta reduction of Shepard's hours. This matter has been setforth in our decision.With respect to work uniforms,in the 2-week periodending February 18, 1967, Shepard worked a total of 7-1/2hours and was charged$3.50 for uniforms. Theevidence,set forth in this Decision, warrants the conclu-sion that Respondent had bound itself to pay for oneuniform,with the employees paying $1.75 for each extrauniform.Shepard was charged for two uniforms when theevidence would indicate that Shepard used a total of oneuniform.We believe that Shepard should be reimbursed.[Recommended Order omitted from publication.]